



Exhibit 10.2


AMENDED AND RESTATED OPERATING AGREEMENT
OF
PCT, LLC, A CALADRIUS COMPANY
(A DELAWARE LIMITED LIBAILITY COMPANY)


DATED AS OF MARCH 11, 2016


_____________________________________________________________________________________




EACH OF THE LIMITED LIABILITY COMPANY INTERESTS ISSUED PURSUANT TO THIS
AGREEMENT (EACH A “SECURITY”) HAS NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, 15 U.S.C. § 77a ET SEQ.,
AS AMENDED (“SECURITIES ACT”), IN RELIANCE UPON ONE OR MORE EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. IN ADDITION, THE ISSUANCE OF
EACH SECURITY HAS NOT BEEN QUALIFIED UNDER THE CALIFORNIA SECURITIES ACT, THE
DELAWARE SECURITIES ACT OR ANY OTHER STATE SECURITIES LAWS (COLLECTIVELY, THE
“STATE ACTS”), IN RELIANCE UPON ONE OR MORE EXEMPTIONS FROM THE REGISTRATION
PROVISIONS OF THE STATE ACTS. IT IS UNLAWFUL TO CONSUMMATE A SALE OR OTHER
TRANSFER OF A SECURITY OR ANY INTEREST THEREIN TO, OR TO RECEIVE ANY
CONSIDERATION THEREFOR FROM, ANY PERSON OR ENTITY WITHOUT THE OPINION OF COUNSEL
FOR THE COMPANY THAT THE PROPOSED SALE OR OTHER TRANSFER OF A SECURITY DOES NOT
AFFECT THE AVAILABILITY TO THE COMPANY OF SUCH EXEMPTIONS FROM REGISTRATION AND
QUALIFICATION, AND THAT SUCH PROPOSED SALE OR OTHER TRANSFER IS IN COMPLIANCE
WITH ALL APPLICABLE STATE AND FEDERAL SECURITIES LAWS. THE BOARD MAY, IN ITS
DISCRETION, WAIVE THE REQUIREMENT FOR SUCH A LEGAL OPINION. THE TRANSFER OF ANY
SECURITY IS FURTHER RESTRICTED UNDER THE TERMS OF THIS LIMITED LIABILITY COMPANY
AGREEMENT GOVERNING THE COMPANY, A COPY OF WHICH IS ON FILE WITH THE COMPANY.







--------------------------------------------------------------------------------








TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS.................................................................................................................................
1


Section 1.1
Definitions...................................................................................................................
1


Section 1.2
General Interpretive Principles
.................................................................................
18


 
 
 
 
 
ARTICLE II ORGANIZATION AND
POWER................................................................................................
19


Section 2.1
Organization.................................................................................................................
19


Section 2.2
Name; Business
Name...............................................................................................
19


Section 2.3
Registered Purpose;
Powers.......................................................................................
19


Section 2.4
Business Purpose;
Powers.........................................................................................
19


Section 2.5
Term............................................................................................................................
19


Section 2.6
Foreign
Qualification................................................................................................
19


Section 2.7
Liability to Third
Parties............................................................................................
20


Section 2.8
Persons Bound by
Agreement....................................................................................
20


 
 
 
ARTICLE III COMPANY
CAPITAL.................................................................................................................
20


Section 3.1
Capitalization;
Members............................................................................................
20


Section 3.2
Company Call Option
Right......................................................................................
21


Section 3.3
Unit Issuances;
Changes............................................................................................
22


Section 3.4
Capital
Accounts........................................................................................................
23


 
 
 
 
 
ARTICLE IV
ALLOCATION.............................................................................................................................
24


Section 4.1
Profits and
Losses......................................................................................................
24


Section 4.2
Tax Allocations: Code Section
704(c).........................................................................
25


Section 4.3
Miscellaneous...............................................................................................................
25


 
 
 
 
 
ARTICLE V
DISTRIBUTIONS..........................................................................................................................
26


Section 5.1
Distributions................................................................................................................
26


Section 5.2
Tax
Distributions........................................................................................................
27


Section 5.3
Tax Payments on Behalf of
Members........................................................................
28


Section 5.4
Form of
Distribution..................................................................................................
28


Section 5.5
Limitations on
Distribution........................................................................................
29


Section 5.6
Entitlement to Distributions; Reliance Upon Company Records in Making
Distributions................................................................................................................
29


Section 5.7
Members' Obligation to Return
Distribution.............................................................
29


 
 
 
 
 
ARTICLE VI MANAGEMENT AND OPERATION OF THE
COMPANY...................................................
29


Section 6.1
Authority of
Board.....................................................................................................
29


Section 6.2
Actions of the
Board..................................................................................................
30


Section 6.3
Board
Composition....................................................................................................
30


Section 6.4
Fiduciary
Duties.........................................................................................................
31


Section 6.5
Effective Board
Action..............................................................................................
32


Section 6.6
Board Meetings and
Action.......................................................................................
32








--------------------------------------------------------------------------------





Section 6.7
Board
Committees.....................................................................................................
33


Section 6.8
Appointment of
Officers............................................................................................
34


Section 6.9
Compensation of Board
Members.............................................................................
35


Section 6.10
Company
Expense.....................................................................................................
35


Section 6.11
Member Voting Rights; Members'
Meeting...............................................................
35


Section 6.12
Insurance.....................................................................................................................
36


Section 6.13
Annual Business Plan and
Budget.............................................................................
36


 
 
 
 
 
ARTICLE VII CERTAIN OTHER AGREEMENTS
MEMBERS..................................................................
37


Section 7.1
Tax
Matters................................................................................................................
37


Section 7.2
Limited Liability Company Under the Act; "Partnership" For Tax
Purposes............
39


Section 7.3
Confidentiality............................................................................................................
39


Section 7.4
No Contractual Appraisal
Rights...............................................................................
40


Section 7.5
Conflicts of Interest; Other
Activities........................................................................
40


Section 7.6
Non-Competition.......................................................................................................
41


Section 7.7
HCC
Secondees.........................................................................................................
42


Section 7.8
Joint Presence in
EU..................................................................................................
42


Section 7.9
No Agreement with Respect to the Conduct of the Business in Geographic Regions
Outside of Asia, The Territory and
Europe..................................................
45


Section 7.10
Non-Solicitation.........................................................................................................
45


Section 7.11
Share-Based
Compensation.......................................................................................
46


 
 
 
 
 
ARTICLE VIII TRANSFERS; REGISTRATIONS AND RELATED
RIGHTS............................................
46


Section 8.1
Restrictions on
Transfer.............................................................................................
46


Section 8.2
Permitted
Transfers....................................................................................................
46


Section 8.3
Transfers Approved by
Member...............................................................................
47


Section 8.4
Restrictions Applicable to All
Transfers....................................................................
47


Section 8.5
Right of First
Negotiation..........................................................................................
48


Section 8.6
Co-Sale
Right.............................................................................................................
49


Section 8.7
Rights and Obligations of
Transferee........................................................................
50


Section 8.8
Member Change of
Control.......................................................................................
51


Section 8.9
Put
Option..................................................................................................................
52


 
 
 
ARTICLE IX MEMBER
RIGHTS.....................................................................................................................
53


Section 9.1
Preemptive
Rights......................................................................................................
53


Section 9.2
Basic Financial
Information.......................................................................................
55


Section 9.3
Inspection
Rights.......................................................................................................
56


 
 
 
ARTICLE X
INDEMNIFICATION....................................................................................................................
56


Section 10.1
Indemnification..........................................................................................................
56


Section 10.2
Duration.....................................................................................................................
57


 
 
 
 
 
ARTICLE XI DISSOLUTION, LIQUIDATION ADN TERMINATION
58


Section 11.1
Dissolution.................................................................................................................
58


Section 11.2
Winding
Up................................................................................................................
58


Section 11.3
Distribution................................................................................................................
58


Section 11.4
No Obligation to Restore Negative Capital Account Balance Upon Liquidation.....
59








--------------------------------------------------------------------------------





Section 11.5
Right of Member Upon Liquidation
59


Section 11.6
Certificate of Cancellation
59


 
 
 
 
 
ARTICLE XII GENERAL
PROVISION...........................................................................................................
59


Section 12.1
Notice.........................................................................................................................
59


Section 12.2
Amendment or
Modification......................................................................................
61


Section 12.3
Binding
Effect............................................................................................................
62


Section 12.4
Severability................................................................................................................
62


Section 12.5
Governing
Law...........................................................................................................
62


Section 12.6
Disputes among
Members..........................................................................................
62


Section 12.7
Waiver of Jury
Trial...................................................................................................
63


Section 12.8
Entire
Agreement.......................................................................................................
63


Section 12.9
Mutual
Drafting.........................................................................................................
63


Section 12.10
Further
Assurances.....................................................................................................
63


Section 12.11
Waiver of Certain
Right.............................................................................................
64


Section 12.12
Notice to Member of Provisions of This
Agreement.................................................
64


Section 12.13
Interpretation..............................................................................................................
64


Section 12.14
Counterparts...............................................................................................................
64


Section 12.15
Power of
Attorney......................................................................................................
64


Section 12.16
Services to Members; Services to the
Company........................................................
65


Section 12.17
Efforts........................................................................................................................
65


Section 12.18
Effect on Prior
Agreement.........................................................................................
65





EXHIBITS


Exhibit A    -    Member Signature Page
Exhibit B    -    Schedule of Members
Exhibit C    -    Regulatory Allocations







--------------------------------------------------------------------------------








AMENDED AND RESTATED OPERATING AGREEMENT
OF
PCT, LLC, A CALADRIUS COMPANY
THIS AMENDED AND RESTATED OPERATING AGREEMENT (this “Agreement”) of PCT, LLC, a
Caladrius Company, a Delaware limited liability company (the “Company” or
“PCT”), is made as of this 11th day of March, 2016, by and among Caladrius
Biosciences, Inc., a Delaware corporation (“Caladrius”), and Hitachi Chemical
Co. America, Ltd., a New York corporation (“HCA”), each as a Member to this
Agreement. This Agreement shall be effective as of the Effective Date set forth
in Section 2.1. Capitalized terms used herein and not otherwise defined have the
meanings assigned to such terms in Section 1.1.
WHEREAS, Caladrius, as the sole member of the Company, previously entered into
that certain Limited Liability Company Agreement] of the Company (f/k/a
“Progenitor Cell Therapy, LLC”), dated as of January 19, 2011 (the “Prior
Agreement”);
WHEREAS, the Company and HCA entered into that certain Unit Purchase Agreement,
dated as of even date herewith (the “Unit Purchase Agreement”), pursuant to
which HCA is purchasing certain Units from the Company, in the amount and in
accordance with the terms and subject to the conditions set forth therein; and
WHEREAS, the parties hereto desire to continue the Company as a limited
liability company under the Act and to enter into this Agreement, restating and
replacing the rights and obligations under the Prior Agreement with the rights
and obligations set forth in this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the covenants,
agreements and obligations set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:


ARTICLE I
DEFINITIONS


Section 1.1Definitions. As used in this Agreement and the Exhibits and Schedules
hereto (if any), the following capitalized terms have the meanings set forth
below unless the context clearly indicates otherwise. For purposes of this
Agreement, terms not defined in this Agreement shall be defined as provided in
the Act, and all nouns, pronouns and verbs used in this Agreement shall be
construed as masculine, feminine, neuter, singular or plural, whichever shall be
applicable.


“Act” means the Delaware Limited Liability Company Act, as amended from time to
time.
“Action” is defined in Section 10.1(b).
“Additional Interests” is defined in Section 3.3(a)(ii).
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls or is Controlled by or is under Common Control with such
Person; provided, however, that “Affiliate” with respect to HCA shall mean HCC
and Subsidiaries of HCC only and shall not include Hitachi Ltd. or its
Subsidiaries other than Subsidiaries of HCC.
“Agreed Value” means with respect to any noncash asset of the Company its
adjusted basis for federal income tax purposes, subject to the following
provisions:
(a)The initial Agreed Value of any noncash asset contributed to the capital of
the Company by any Member shall be its gross fair market value, as agreed to by
the contributing Member and the Board.


(b)The Agreed Value of all the Company’s noncash assets, regardless of how those
assets were acquired, shall be reduced, if applicable, by depreciation or
amortization, as the case may be, determined in accordance with the rules set
forth in Treasury Regulations § 1.704-1(b)(2)(iv)(f) and (g).







--------------------------------------------------------------------------------





(c)The Agreed Value of any Company asset distributed to any Member shall be the
gross fair market value of such asset on the date of distribution, as determined
by the Board.


(d)The Agreed Value of any Company asset shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such asset pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-l(b)(2)(iv)(m) and Article 4 hereof;
provided, however, that Agreed Value shall not be adjusted pursuant to this
clause (d) to the extent the Board determines that an adjustment pursuant to
clause (e) below is necessary or appropriate in connection with a transaction
that would otherwise result in an adjustment pursuant to this clause (d)..


(e)The Agreed Value, as reduced by depreciation or amortization, of all noncash
assets of the Company, regardless of how those assets were acquired, shall be
adjusted from time to time in the discretion of the Board, to equal their gross
fair market values, if determined by the Board, as of any time permitted by the
Treasury Regulations including the following times:


(i)the acquisition of an Interest or an Additional Interest in the Company by
any new or existing Member in exchange for more than a de minimis Capital
Contribution;


(ii)the issuance of any Units issued in connection with the performance of
services;


(iii)the distribution by the Company of more than a de minimis amount of money
or other property as consideration for all or part of an Interest in the
Company; and


(iv)the liquidation of the Company, including the termination of the Company for
federal income tax purposes pursuant to Code § 708(b)(1)(B).


If, upon the occurrence of one of the events described in paragraphs (i), (ii)
or (iii) above, the Board does not set the gross fair market value of the
Company’s assets, it shall be deemed that the fair market value of all the
Company’s assets equal their respective Agreed Values immediately prior to the
occurrence of the event and thus no adjustment to those values shall be made as
a result of such event.
“Agreement” is defined in the Preamble.
“Annual Budget” is defined in Section 6.13.
“Asia” means and includes the following countries India, Bangladesh, Sri Lanka,
Nepal, Bhutan, Myanmar, Thailand, Laos, Cambodia, Vietnam, Philippines,
Malaysia, Singapore, Indonesia, Brunei, East Timor, China, Mongolia, Taiwan,
South Korea, North Korea and Japan.
“Assumed Tax Rate” means, with respect to the applicable calendar year and the
taxable income in question, a rate determined by the Board in good faith and
based on the information available to it, which such rate shall not be less than
the highest maximum combined marginal rate of U.S. federal, state and local
income tax then applicable to a corporation doing business exclusively in New
Jersey, determined as of the last day of each Tax Estimation Period (taking into
account any deductibility of state and local income Tax for federal income Tax
purposes).
“Bankruptcy” means, with respect to any Person, the occurrence of any of the
following: (i) the making of an assignment for the benefit of creditors by such
Person; (ii) the filing of a voluntary petition in bankruptcy by such Person;
(iii) the adjudication of such Person as bankrupt or insolvent or the entry
against such Person of an order for relief in any bankruptcy or insolvency
proceeding; (iv) the filing of a petition or answer by such Person seeking for
the Person any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any Law; (v) the filing of an
answer or other proceeding by such Person admitting or failing to contest the
material allegations of a petition filed against such Person in any proceeding
of this nature; (vi) such Person seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of such Person’s properties; or (vii) 120 days after the
commencement of any proceeding against such Person seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any Law, if such proceeding has not been dismissed or, if within 90
days after the appointment without such Person’s consent or acquiescence of a
trustee, receiver or liquidator of such Person or of all or any substantial part
of such Person’s properties, the appointment is not vacated or stayed, or within
90 days after the expiration of any such stay, the appointment is not vacated.
“Board” is defined in Section 6.1.





--------------------------------------------------------------------------------





“Board Committee” is defined in Section 6.7.
“Board Member” is defined in Section 6.3(a).
“Business” means the provision of service solutions for the contract research,
development, manufacture, testing, storage, distribution and commercialization
of cell-based therapies.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which either Member’s business is closed pursuant to its official business
calendar.
“Caladrius” is defined in the Preamble.
“Caladrius Distribution Units” means Units initially held by Caladrius as of the
Effective Date and any Permitted Transferee of such Units.
“Caladrius Entity” means each of Caladrius and the Company.
“Caladrius Managers” is defined in Section 6.3(a).
“Capital Account” is defined in Section 3.4.
“Capital Contribution” means, with respect to any Member, any cash, property, or
a promissory note or other obligation to contribute cash or property which shall
include any such cash, property, promissory note or other obligation given in
return for Additional Interests after the date hereof.
“Certificate” is defined in Section 2.2.
“Certificate of Cancellation” is defined in Section 11.2.
“Closing Date” is defined in Section 7.6(a).
“Chairman” is defined in Section 6.3(b).
“CoC Fair Market Value” is defined in Section 8.8(b).
“CoC Member” is defined in Section 8.8(a).
“CoC Notice” is defined in Section 8.8(a).
“CoC Units” is defined in Section 8.8(a).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
Any reference to any specific provision or the Treasury Regulations thereunder
shall be deemed to refer also to any successor provisions thereto.
“Collaboration Member” is defined in Section 7.8(d).
“Company” is defined in the Preamble.
“Company Call Exercise Date” is defined in Section 3.2(b).
“Company Call Option Closing” is defined in Section 3.2(c).
“Company Call Option Closing Date” is defined in Section 3.2(c).
“Company Call Option Exercise Notice” is defined in Section 3.2(b).
“Company Call Option Right” is defined in Section 3.2(a).





--------------------------------------------------------------------------------





“Competing Asian Business” means (i) engaging in the Business in Asia or (ii)
establishing any joint venture, partnership or other arrangement with a third
party other than HCC or its Affiliates if such joint venture, partnership or
other arrangement would compete with HCC or its Affiliates in any aspect of the
Business in Asia, other than the Permitted Operations.
“Competing Business” means (i) engaging in the Business in the Territory or any
country in Europe, including engaging in the Business with Persons in any
country in Europe with respect to the Company’s operations in the Territory, in
any material respect other than (A) through the Company as long as the Company’s
revenue for such business is recognized within the U.S. in accordance with GAAP,
(B) in accordance with Section 7.8 hereof, or (C) the Marketing Services, or
(ii) establishing any joint venture or other arrangement with a third party
other than a Member if such joint venture or other arrangement would compete
with the Company in any aspect of the Business in the Territory or any country
in Europe.
“Conduct the Business” means engaging in the Business, in any material respect,
by any means, including, without limitation, investing in or establishing a
partnership or joint venture with a Third Party with respect to the Business
and/or granting a license or licenses to use the know-how and other Intellectual
Property Rights for the manufacture, sale or operation of the products related
to Business.
“Confidential Information” is defined in Section 7.3(a).
“Control” (including the terms “Controlling,” “Controlled by” and “under Common
Control with”) means, with respect to any Person, the possession, directly or
indirectly, of the power to direct the policies and management of such Person,
whether through ownership of voting securities, by contract or otherwise.
“Denied Persons List” means a list of specific persons, or entities, which have
violated the Export Administration Act and been denied export privileges by the
Department of Commerce. (The complete list is referenced in the Export
Administration Regulations under Part 764, Supplement No. 2 and can be accessed
on-line at
https://www.bis.doc.gov/index.php/policy-guidance/lists-of-parties-of-concern/denied-persons-list).
“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization or other cost recovery deduction allowable for federal income tax
purposes with respect to an asset for such Fiscal Year; provided, however, that
if the Agreed Value of an asset differs from its adjusted basis for U.S. federal
income tax purposes at the beginning of such Fiscal Year, Depreciation shall be
an amount that bears the same ratio to such beginning Agreed Value as the
federal income tax depreciation, amortization or other cost recovery deduction
with respect to such asset for such Fiscal Year bears to such beginning adjusted
tax basis; and, provided, further that if the U.S. federal income tax
depreciation, amortization or other cost recovery deduction for such Fiscal Year
is zero, Depreciation shall be determined with reference to such beginning
Agreed Value using any reasonable method selected by the Board.
“Dissolution Event” is defined in Section 11.1(a).
“Distribution” means any distribution of the Company’s cash or other property to
a Member; provided that none of the following shall be treated as a Distribution
under this Agreement: (i) any redemption or repurchase by the Company of any
Units which is either (a) approved by HCA (such approval not to be unreasonably
withheld), or (b) which the Company has the express right to undertake pursuant
to this Agreement, (ii) any exchange of the securities of the Company, (iii) any
subdivision (by split or otherwise) or any combination (by reverse split or
otherwise) of any outstanding Units, or (iv) any fees, compensation,
remuneration, reimbursements or other payments for services provided the Company
made to any Member in such Person’s capacity other than as a Member including
service as an employee or pursuant to the Management Agreement.
“Distribution Date” means the date established by the Board for the making of
any Distribution by the Company permitted under Article V.
“Effective Date” is defined in Section 2.1.
“Employment Agreement” means that certain employment agreement by and between
the Company and Mr. Robert A. Preti, dated on or around the date hereof.
“Entity List” means a list of entities that are ineligible to receive any item
subject to the Export Administration without a license, as specified in
Supplement No. 4 to Part 744 of the Export Administration Regulations.
“Equity Securities” means (i) Units, stock or other equity interests in the
Company (including other classes, groups or series thereof having such relative
rights, powers, and/or obligations as may from time to time be established by
the Board or the





--------------------------------------------------------------------------------





managing member or board of managers of the Company, as the case may be,
including rights, powers, and/or duties different from, senior to or more
favorable than existing classes, groups and series of units, stock and other
equity interests in the Company or any of its Subsidiaries, and including any
so-called “profits interests”); (ii) obligations, evidences of indebtedness or
other securities or interests convertible or exchangeable into units, stock or
other equity interests in the Company and (iii) warrants, options or other
rights to purchase or otherwise acquire units, stock or other equity interests
in the Company.
“Europe” means the countries comprising the European Union, plus Russia,
Ukraine, Georgia, Albania, Armenia, Belarus, Bosnia and Herzegovina, Georgia,
Moldova, Serbia, Switzerland, Iceland, Liechtenstein, Norway, Croatia,
Macedonia, Montenegro, Azerbaijan, Khazakstan, Kosovo, Monaco, Turkey, San
Marino.


“Excluded Opportunity” means any matter, transaction or interest that is
presented to, or acquired, created or developed by, or which otherwise comes
into the possession of, the Interested Parties.
“EU Collaboration” is defined in Section 7.8(a).
“EU JV” is defined in Section 7.8(d).
“Fair Market Value” means the fair value for an asset as between a willing buyer
and a willing seller in an arm’s-length transaction occurring on the date of
valuation, taking into account all relevant factors determinative of value, as
determined in good faith by the Board.
“Fiscal Year” means the 12-month period ending on December 31 of each year;
provided that, notwithstanding the foregoing, the first fiscal year of the
Company shall commence on the Effective Date and end on December 31, 2016, and
the last fiscal year of the Company shall commence on the date immediately
following the end of the most recent previous Fiscal Year and shall end on the
date on which the Company is dissolved and wound up in accordance with
Article XI. Notwithstanding the forgoing, the Fiscal Year may be changed by
resolution of the Board.
“GAAP” means United States generally accepted accounting principles,
consistently applied throughout the specified period and in the immediately
prior comparable period.
“Governmental Entity” means any government or political subdivision or
department thereof, any governmental or regulatory body, commission, board,
bureau, agency or instrumentality, or any court or arbitrator or alternative
dispute resolution body, in each case whether federal, state, local or foreign.
“HCA” is defined in the Preamble.
“HCA Distribution Units” means of the Units initially held by HCA as of the
Effective Date and any Permitted Transferee of such Units.
“HCA Manager” is defined in Section 6.3(a).
“HCA Maximum Purchase Price” means an amount equal to the product of (i) the HCA
Original Purchase Price (as such amount is increased at the rate of two percent
(2.0%) per annum compounded annually from the Effective Date), multiplied by
(ii) a number of Units equal to that percentage of the Company’s Equity
Securities outstanding as of immediately prior to the exercise of Put Option
pursuant to Section 8.9 held by HCA; provided however, the minimum percentage
for such calculation shall not be less than nineteen and 9/10ths of a percent
(19.9%) and the maximum percentage for such calculation shall not be more than
twenty-one percent (21%) of the Company’s Equity Securities outstanding as of
immediately prior to the exercise of Put Option pursuant to Section 8.9.
“HCA Original Purchase Price” means the Purchase Price (as defined in the Unit
Purchase Agreement) divided by the number of HCA Distribution Units.
“HCA Units” is defined in Section 8.9(a).
“HCC” means Hitachi Chemical Co., Ltd.
“HCC Secondees” is defined in Section 7.7.
“HCC VP” is defined in Section 6.8(a)(ii).





--------------------------------------------------------------------------------





“Indebtedness” means at a particular time, without duplication: (a) the
aggregate principal amount of, and accrued interest and prepayment penalties,
premiums or breakage fees with respect to, all indebtedness for borrowed money
of the Company and all obligations of the Company evidenced by notes,
debentures, bonds or similar instruments; (b) all obligations of the Company in
respect of deferred purchase price for property or services, including capital
leases, conditional sale agreements and other title retention agreements (but
excluding current trade payables and compensation expenses incurred in the
ordinary course of business); (c) all obligations of the Company under
conditional sale or other title retention agreements; (d) all obligations of the
Company in respect of acceptance credit, letters of credit, performance bonds,
surety bonds or similar facilities or similar obligations and any reimbursement
agreements with respect thereto; (e) all obligations of the Company under any
hedging, swaps, collars, caps or similar arrangements or foreign currency
exchange contracts (including breakage costs with respect thereto); (f) any
indebtedness secured by a Lien on the assets of the Company; and (g) any
guaranty or security, pledge or other collateral contract by the Company of the
obligations of any Person with respect to any obligations of the type described
in clauses (a) through (g).
“Indemnified Losses” is defined in Section 10.1(a).
“Indemnified Party” is defined in Section 10.1(a).
“Initial Consideration” is defined in Section 5.1(b).
“Initiating Party” is defined in Section 7.8(a).
“Instruments of Transfer” means a purchase agreement and related instruments for
the purchase and sale of the Requisite Units reasonably acceptable to the
parties thereto, which shall include customary purchase and transfer mechanics,
interim covenants (such as covenants to use commercially reasonable efforts to
obtain all required government and regulatory approvals), representations and
warranties (including, without limitation representations and warranties with
respect to organization, ownership of and title to the Requisite Units,
authority matters and absence of conflicts and consents, and similar fundamental
representations), closing conditions, and other customary terms and conditions.
“Intellectual Property” means (i) any and all inventions, invention disclosures,
developments, improvements, discoveries, know how, concepts, and ideas, whether
patentable or not in any jurisdiction; (ii) any and all non-public information,
trade secrets, proprietary or confidential information, know-how, technology,
technical data, proprietary processes and formulae, algorithms, specifications,
customer lists and supplier lists; (iii) any and all writings and other works of
authorship, whether or not copyrighted or copyrightable in any jurisdiction;
(iv) any and all software, including files, records and data, all schematics,
test methodologies, emulation and simulation tools and reports, hardware
development tools, prototypes, and other devices, and all databases and data
collections; and (v) all tangible embodiments of any Intellectual Property
Rights.
“Intellectual Property Rights” means any and all of the following and any and
all rights, title and interest in, arising out of, or associated therewith: (i)
trademarks, service marks, brand names, certification marks, trade dress,
assumed names, trade names, logos, and other indications of origin, sponsorship,
or affiliation, including the name(s) “PCT, LLC, a Caladrius Company™” (and any
derivations thereof) together with the goodwill associated therewith (whether
the foregoing are registered or unregistered), registrations thereof in any
jurisdiction and applications to register any of the foregoing in any
jurisdiction, and any extension, modification, or renewal of any such
registration or application; (ii) Patents; (iii) mask works and registrations
and applications for registrations thereof; (iv) trade secrets, and rights in
any jurisdiction to limit the use or disclosure thereof or that of any
Intellectual Property by any Person; (v) copyrights, copyright registrations and
applications for registration of copyrights in any jurisdiction, and renewals or
extensions thereof; (vi) Internet domain name registrations, Internet and World
Wide Web URLs and addresses; (vii) industrial designs and registrations and
applications therefor; (viii) any and all other industrial, intellectual
property, and proprietary rights; (ix) all moral and economic rights of authors
and inventors, however denominated; and (x) any similar or equivalent
intellectual property or proprietary rights to any of the foregoing.
“Interest” means the interest of a Member in the Company, including the right of
such Member to any and all benefits to which such Member may be entitled under
this Agreement and, subject to any and all overriding provisions of this
Agreement, the Act. The term “Interest” includes any Units or other limited
liability company interest that a Member may hold in the Company.
“Interested Parties” is defined in Section 7.5.
“Involuntary Transfer” means a Transfer which occurs (a) upon the Bankruptcy of
a Member, (b) in the case of a Member who is a natural person, pursuant to the
dissolution of the Member’s marriage or such Member’s death, (c) in the case of
a Member that is a separate entity other than a corporation or limited liability
company, upon the dissolution and commencement and winding up of the separate
entity, unless the distribution of the Units in the dissolution is a Permitted
Transfer, (d) in the case of a Member that is a corporation, upon the filing of
articles of dissolution or their equivalent for the corporation, or the
revocation of its charter,





--------------------------------------------------------------------------------





unless the distribution of the Units in the dissolution is a Permitted Transfer,
or (e) in the case of an estate, upon the distribution by the fiduciary of the
estate’s entire interest in the Company, unless the distribution of the Units is
a Permitted Transfer.
“IRS” means the Internal Revenue Service.
“Issuance Notice” is defined in Section 9.1(c).
“Key Employee” means any executive-level employee (including division director
and vice president-level positions) of the Company.
“Law” means any law, statute, ordinance, rule, regulation, code, treaty, or
other requirement of any Governmental Entity.
“Liability” or “Liabilities” means all debts, claims, liabilities, costs,
obligations, interests, damages and expenses of every kind and nature, whether
known or unknown, liquidated or unliquidated, direct or indirect, absolute,
accrued, contingent or otherwise, regardless of when such debt, claim,
liability, cost, obligation, interest, damage or expense arose or might arise.
“Lien” means any mortgage, pledge, lien, security interest, claim, voting
agreement (including any conditional sale agreement, title retention agreement,
restriction or option having substantially the same economic effect as the
foregoing) or encumbrance of any kind, character or description whatsoever.
“Liquidating Trustee” is defined in Section 11.2.
“Liquidation Event” means any Dissolution Event.
“Liquidation Value” means, with respect to a Unit, the amount of cash that would
be distributed to a holder in respect of such Unit if the Company sold all of
its assets for an amount of cash equal to their Fair Market Value and
distributed the proceeds pursuant to Section 11.3.
“Majority Asset Sale” means the sale, lease, transfer, or other disposition
(whether by merger, consolidation or otherwise), in a single transaction or
series of related transactions, by the Company or any Subsidiary of the Company
of (A) a majority of the assets of the Company and its Subsidiaries taken as a
whole, or (B) one or more Subsidiaries of the Company if a majority of the
assets of the Company and its Subsidiaries taken as a whole are held by such
Subsidiary or Subsidiaries, in each case except where such sale, lease,
transfer, exclusive license or other disposition is to a Wholly-Owned Subsidiary
of the Company.
“Manufacturing Business” means the manufacture of cell-based therapies.
“Marketable Securities” means securities of a company (i) listed on the New York
Stock Exchange, Nasdaq Global Market, or a foreign exchange of similar size and
stature in each case with a public float of at least $1,000,000,000 and (ii)
that are freely tradable at issuance or within 45 days of issuance.
“Marketing Services” means the worldwide marketing and promotion of the
Manufacturing Business.
“Member” means a Person who has been admitted to the Company as a member
pursuant to the terms of this Agreement, in its capacity as a member of the
Company.
“Member Change of Control” means with respect to a Member, the acquisition, in a
single transaction or a series of related transactions, by any Person or group
(within the meaning of Section 13(d) or 14(d) of the Exchange Act) (other than
such Member’s current parent company), of (A) beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of securities of such
Member representing at least 50% of (I) the outstanding equity interests of such
Member, (II) the combined voting power entitled to vote in the election of the
board of directors or equivalent governing body of such Member (including, in
each case of (I) and (II) by means of such Member’s issuance of its equity
securities), or (III) all or substantially all of such Member’s assets, or
(B) the contractual right to designate or elect 50% or more of the members of
the board of directors or equivalent governing body of such Member ((A) and (B)
above, each a “CoC Transaction”), if, and only if, in each case, (i) such CoC
Transaction would, at the time of such CoC Transaction, reasonably be expected
to have a material adverse effect on the Company’s ability to conduct its
Business in the ordinary course consistent with its past practice and the Annual
Budget most-recently approved prior to such CoC Transaction, (ii) the acquiror
or Person entitled to designate the members of the board of directors or
equivalent governing body of such Member in such CoC Transaction (the
“Acquiror”) is on the Entity List or any officer of the Acquiror is on the
Specially Designated Nationals List or the Denied Persons List, (iii) a Majority
Asset Sale or True Sale of the Company is initiated upon or within one year
after the CoC Transaction or (iv) the Company breaches





--------------------------------------------------------------------------------





any of its material obligations under the Technology License Agreement (it being
understood that the obligations of the Company under Sections 2, 3.1, 3.3, 4.1,
and 4.2 of the Technology License Agreement shall be deemed material) or
Caladrius or the Company breaches any of their material obligations under this
Agreement (it being understood that the obligations of Caladrius and/or the
Company under Sections 3.2, 5.1, 6.3(a), 7.7, 8.5, 8.6, 8.8, 8.9, and 9 of this
Agreement shall be deemed to be material) within one year after the CoC
Transaction and, in each case, such breach is not cured for a period of sixty
(60) days after the Company or Caladrius, as applicable, is provided notice of
such breach.
“Membership Schedule” means that schedule set forth on Exhibit B hereto, as may
be amended and updated from time to time pursuant to the terms and conditions of
this Agreement.
“Monthly Reports” is defined in Section 9.2(c).
“Negotiation Notice” is defined in Section 7.8(a).
“Negotiation Period” is defined in Section 7.8(b).
“Net Liquidation Proceeds” is defined in Section 5.1.
“New Securities” is defined in Section 9.1(b).
“Non-CoC Member” is defined in Section 8.8(a).
“Non-Competition Period” means the period from the Effective Date until the
earliest of (a) the date that is twenty-four (24) months after the applicable
Member no longer holds any Equity Securities, (b) the date that neither HCA nor
Caladrius holds any Equity Securities, and (c) the Dissolution Event.
“Non-Independent Board Member” means a Board Member who is an officer, employee
or other service provider of the Company.
“Non-Initiating Party” means, (A) if a Caladrius Entity is the Initiating Party,
HCA and (B) if HCA or its Subsidiaries or Affiliates is the Initiating Party,
Caladrius.
“Non-Transferring Member” is defined in Section 8.1(a).
“Observer” is defined in Section 6.3(a).
“Offer” is defined in Section 8.5(a).
“Officers” is defined in Section 6.8.
“Option Fair Market Value” means, with respect to each applicable share of
Caladrius stock (the “Caladrius Security”), the fair market value of such
Caladrius Security, as shall be mutually agreed upon by HCA and Caladrius based
upon the per share cash consideration that would reasonably be expected to be
paid, in a transaction involving a willing buyer under no compulsion to buy and
a willing seller under no compulsion to sell, for such Caladrius Security;
provided, however, that should HCA and Caladrius fail to agree on the fair
market value of such Caladrius Security within fifteen (15) days of the Company
Call Exercise Date, then such determination shall be made by two independent
investment banking and/or valuation firms of national standing (the “Valuation
Firms”), one of which shall be selected by HCA and the other which shall be
selected by Caladrius. The Valuation Firms shall be required to determine the
Option Fair Market Value of the Caladrius Security within thirty (30) days after
being notified and accepting of their selection. If the determinations of the
Option Fair Market Value of the Caladrius Security of each Valuation Firm are
within ten percent (10%) of each other, the Option Fair Market Value shall be
the average of the two determinations. If the determinations of the Option Fair
Market Value of the Caladrius Security of each Valuation Firm are not within ten
percent (10%) of each other, then the Valuation Firms shall select a third
Valuation Firm to make another determination of the Option Fair Market Value of
the Caladrius Security within thirty (30) days after being notified of and
accepting its selection. In the event that a third Valuation Firm is selected,
the Option Fair Market Value of the Caladrius Security shall be the average of
the two determinations that are closest in value to each other. In preparing the
Option Fair Market Value determinations, each Valuation Firm shall be provided
with the same level of access to Caladrius’s management and the same source
documents and information regarding Caladrius (subject to entering into
confidentiality agreements reasonably acceptable to Caladrius). Each Valuation
Firm shall determine a single point estimate of the Option Fair Market Value of
the Caladrius Security, not a range of values. The fees and expenses of the
Valuation Firm selected by HCA and Caladrius to determine the Option Fair Market
Value





--------------------------------------------------------------------------------





of the Caladrius Security shall be paid by HCA and Caladrius, respectively. In
the event a third Valuation Firm is required to be selected in accordance with
this definition, the fees and expenses of such firm shall be split evenly
between HCA and Caladrius.
“Option Price” means the Option Fair Market Value as of the date of the Company
Call Option Exercise Notice.
“Original Agreement” is defined in Section 2.1.
“Other Business” is defined in Section 7.5.
“Ownership Threshold” is defined in Section 6.3(a).
“Participation Notice” is defined in Section 8.5(b).
“Patents” means all classes or types of U.S. and foreign patents issued by the
patent-granting authority in any country in the world, together with any and all
patents, divisionals, renewals, provisionals, continuations,
continuations-in-part, post-grant reviews, foreign counterparts, extensions or
reissues that claim priority to any of the foregoing, and pending applications
for these classes or types of patents in all countries of the world.
“Permitted Operations” means the Company’s engaging in the Business in Asia to
the extent necessary to support its Asian-based customers’ activities in the
Territory, so long as the revenue for such activities is recognized in the
Territory or any country in Europe.
“Permitted Transfer” is defined in Section 8.2.
“Permitted Transferee” is defined in Section 8.2.
“Person” means any natural person, partnership (whether general or limited),
trust, estate, association, corporation, custodian, nominee or any other
individual or entity in its own or any representative capacity, in each case,
whether domestic or foreign, a limited liability company, or any other legal
entity.
“Preemptive Rights Member” is defined in Section 9.1(a).
“Preemptive Share” is defined in Section 9.1(a).
“Prior Agreement” is defined in the Recitals.
“Proceeding” means any claim, suit, action, proceeding, arbitration,
administrative notice, administrative action or investigation.
“Profits” and “Losses” mean, for each Fiscal Year or other applicable period,
the Company’s taxable income or loss for such period determined in accordance
with Code Section 703(a) (including all items of income, gain, loss or deduction
required to be stated separately pursuant to Code Section 703(a)(1)), with the
following adjustments:
(f)Any income or expense of the Company that is exempt from U.S. federal income
tax shall be added to, or subtracted from, such taxable income or loss;
(g)Any expenditures of the Company described in Code Section 705(a)(2)(B) (or
treated as such pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(i))
shall be subtracted from such taxable income or loss;
(h)In lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such Fiscal Year;
(i)Gain or loss resulting from dispositions of Company assets with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Agreed Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Agreed Value;
(j)To the extent an adjustment to the adjusted tax basis of any property
pursuant to Code Section 734(b) is required, pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as a result of a Distribution other than in liquidation of a Member’s
Units in the Company, the amount of such adjustment shall be treated as an item
of gain (if the adjustment increases the basis of the property) or loss (if the
adjustment decreases such basis) from the disposition of such property and shall
be taken into account for purposes of computing Profits or Losses;





--------------------------------------------------------------------------------





(k)Notwithstanding any other provision of this definition, any items specially
allocated pursuant to this Agreement shall not be taken into account in
computing Profits or Losses; and
(l)In the event the Agreed Value of any Company asset is adjusted in accordance
with the definition of “Agreed Value”, the amount of such adjustment shall be
taken into account as gain or loss from the disposition of such asset for
purposes of computing Profits or Losses.
The amounts of the items of Company income, gain, loss or deduction available to
be specially allocated pursuant to this Agreement shall be determined by
applying rules analogous to those set forth in paragraphs (a) through (g) above.
“Pro Rata Share” means, with respect to each Unit, the proportional amount such
Unit would receive if an amount equal to the Total Equity Value as of such time
were distributed to all Units in accordance with Section 5.1, and with respect
to each Member, such Member’s pro rata share of Total Equity Value represented
by all Units owned by such Member.
“Public Offering” means any underwritten public offering of any class of
securities of the Company or any of its Subsidiaries (or, in each case, any
corporate successor thereto) pursuant to an effective registration statement
under the Securities Act filed with the Securities and Exchange Commission.
“Purchase and Sale Agreement” is defined in Section 8.6(c).
“Purchase Period” is defined in Section 8.5(b).
“Put Agreement” is defined in Section 8.9(c).
“Put Notice” is defined in Section 8.9(a).
“Put Option” is defined in Section 8.9(a).
“Put Option Closing” is defined in Section 8.9(c).
“Put Period” is defined in Section 8.9(a).
“Put Price” is defined in Section 8.9(a).
“Regulatory Allocations” has the meaning set forth in Exhibit C.
“Responding Member” is defined in Section 8.5(a).
“Requisite Units” is defined in Section 3.2(a).
“Rights Notice” is defined in Section 9.1(c).
“Rules” is defined in Section 12.6(b).
“Section 704(c) Property” has the meaning ascribed such term in Treasury
Regulation § 1.704-3(a)(3) and shall include assets treated as Section 704(c)
property by virtue of revaluations of Company assets as permitted by Treasury
Regulation § 1.704-1(b)(2)(iv)(f).
“Securities Act” means the Securities Act of 1933, as amended from time to time.
“Selling Member” is defined in Section 8.5(a).
“Services Agreement” means that certain Services Agreement by and between the
Company and Caladrius, dated on or around the date hereof.
“Specially Designated Nationals List” means a list containing the names of
specific persons or entities determined to be associated with governments in
targeted foreign countries, terrorism sponsoring organizations and international
narcotics traffickers by the Department of the Treasury, Office of Foreign
Assets Control. (The complete list can be accessed on-line at
https://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx).





--------------------------------------------------------------------------------





“Subsidiary” means, with respect to the Company, a Member or any Person, any
legal entity (including a corporation, partnership (whether general or limited),
business trust, limited liability company or other organization formed under and
recognized as a separate entity under applicable Law) (i) over which the
Company, such Member or such Person has Control or (ii) in which the Company,
such Member or such Person owns a majority of the outstanding equity securities,
whether or not the Company, such Member or such Person has Control over such
entity.
“Substitute Member” is defined in Section 8.3.
“Tax Distribution” is defined in Section 5.2(a).
“Tax Estimation Period” means (i) January, February and March, (ii) April, May,
and June, (iii)  July, August, and September, and (iv) October, November and
December of each year during the term of the Company, or other periods for which
estimates of corporate federal income tax liability are required to be made
under the Code.
“Tax Matters Partner” is defined in Section 7.1(b).
“Tax Payments” is defined in Section 5.3.
“Taxable Year” means the Company’s annual accounting period for federal income
tax purposes determined pursuant to Section 7.1(e).
“Technology License Agreement” means that certain Technology License Agreement
by and between the Company and HCC, of even date herewith.
“Term” is defined in Section 6.8(a).
“Territory” means Antigua and Barbuda, The Bahamas, Barbados, Belize, Canada,
Costa Rica, Cuba, Dominica, Dominican Republic, El Salvador, Grenada, Guatemala,
Haiti, Honduras, Jamaica, Mexico, Nicaragua, Panama, Saint Kitts and Nevis,
Saint Lucia, Saint Vincent and the Grenadines, Trinidad and Tobago and the
United States and the territories and possessions of the United States.
“Third Party” is defined in Section 7.8(a).
“Third Party Purchaser” means a Person who is not an Affiliate of or related to
any Member or the Company. For the purpose of this definition only, as to HCA,
Affiliate shall include Hitachi Ltd. and all of its Subsidiaries.
“Third Party Transfer” is defined in Section 8.5(b).
“Total Equity Value” means the aggregate proceeds that would be received by the
Members if: (i) the assets of the Company as a going concern were sold at their
Fair Market Value; (ii) the Company satisfied and paid in full all obligations
and liabilities of the Company; and (iii) the remaining amount were then
distributed in accordance with Section 5.1.
“Transfer” means, with respect to any Member or Transferee, the conveyance,
sale, exchange, lease, assignment, granting of any Lien on, pledge, mortgage,
hypothecation or other transfer or disposition of any Units or other Equity
Securities (including to any legal or beneficial interest therein) or any rights
to Distributions therefrom. “Transfer” includes any such action, whether
voluntary or involuntary, or whether or not it occurs in connection with the
transfer of any consideration from one Person to another. The terms “Transfer,”
“Transferring,” and “Transferred” when used as verbs shall have the correlative
meanings.
“Transferee” means, with respect to the Units so Transferred, any Person who
acquires part or all of the Units held by a Member, whether such Transfer occurs
voluntarily or involuntarily, and who is not admitted as a Member as to the
Units so Transferred pursuant to the terms of Article VIII. Each Transferee is
subject to, and bound by, all restrictions applicable to a Member, as provided
in Article VIII.
“Treasury Regulations” means the income tax regulations promulgated under the
Code, as amended.
“True Sale of the Company” means:
(a)    a merger or consolidation in which (i) the Company is a constituent party
or (ii) a Subsidiary of the Company is a constituent party, in each case unless
the securities of the Company outstanding immediately prior to





--------------------------------------------------------------------------------





such merger or consolidation continue to represent, or are converted into or
exchanged for, securities that represent, immediately following such merger or
consolidation, at least a majority, by voting power, of the securities of (A)
the surviving or resulting Person, or (B) if the surviving or resulting Person
is a Wholly Owned Subsidiary of another Person immediately following such merger
or consolidation, the parent entity of such surviving or resulting Person, in
which ; or
(b)    the direct acquisition, in a single transaction or a series of related
transactions, by any Person or group (within the meaning of Section 13(d) or
14(d) of the Exchange Act), of direct ownership of securities of the Company
representing at least 50% of (I) the Company Total Equity Value or (II) the
combined voting power entitled to vote in the election of the Board (including,
in each case of (I) and (II) by means of the Company’s issuance of its Equity
Securities)
if, and only if, in each case, (i) the transaction in (a) or (b) above (each a
“Sale Transaction”), would, at the time of the Sale Transaction, reasonably be
expected to have a material adverse effect on the Company’s ability to conduct
its Business in the ordinary course consistent with its past practice and the
Annual Budget most-recently approved prior to such transaction, (ii) the
acquiror or Person entitled to designate the members of the board of directors
or equivalent governing body of such Member in such Sale Transaction (the “Sale
Acquiror”) is on the Entity List or any officer of the Sale Acquiror is on the
Specially Designated Nationals List or the Denied Persons List, (iii) a Majority
Asset Sale or another Sale Transaction is initiated upon or within one year
after the Sale Transaction or (iv) the Company breaches any of its material
obligations under the Technology License Agreement (it being understood that the
obligations of the Company under Sections 2, 3.1, 3.3, 4.1, and 4.2 of the
Technology License Agreement shall be deemed material) or Caladrius or the
Company breaches any of their material obligations under this Agreement (it
being understood that the obligations of Caladrius and/or the Company under
Sections 3.2, 5.1, 6.3(a), 7.7, 8.5, 8.6, 8.8, 8.9, and 9 of this Agreement
shall be deemed to be material) within one year after the Sale Transaction and,
in each case, such breach is not cured for a period of sixty (60) days after the
Company or Caladrius, as applicable, is provided notice of such breach.
“Unit” means any of the class or series of limited liability company interests
of the Company authorized by the terms of this Agreement (which term, for the
avoidance of doubt, includes amendments thereto), entitling the holder thereof
(whether a Member or Transferee) to participate in the economic rights of
ownership, consisting of the right to share in the Company’s Profits and Losses,
to receive Distributions and to receive allocations of income, gain, loss,
deduction or credit or similar items, as and to the extent defined in this
Agreement, and entitling the holder thereof to exercise all rights of a Member
under this Agreement. Notwithstanding the forgoing, if Units (or interests
therein) are held by a Transferee who is not admitted to the Company as a
Member, such holder shall not have any rights of membership other than the
rights to receive Distributions, and to be allocated Profits and Losses, with
respect to such Units as provided for in this Agreement.
“Valuation Notice” is defined in Section 8.8(a).
“Voluntary Transfer” means any Transfer of Units other than an Involuntary
Transfer.
“Wholly Owned Subsidiary” means, with respect to any Person, a Subsidiary of
which all of the outstanding capital stock or other membership or ownership
interests are owned by such Person or another Wholly Owned Subsidiary of such
Person.
Section 1.2General Interpretive Principles. Words in the singular shall be held
to include the plural and vice versa. Words of one gender shall be held to
include the other genders as the context requires. The terms “hereof,” “herein,”
“hereunder,” “hereto” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement and not to any
particular provision of this Agreement. All article, section, paragraph, annex,
exhibit and schedule references are to the articles, sections, paragraphs,
annexes, exhibits and schedules of this Agreement unless otherwise specified.
The word “including” and words of similar import when used in this Agreement
shall mean “including, without limitation” unless otherwise specified. All
references herein to “dollars” or “$” are to United States dollars. Any
accounting term used in this Agreement shall have, unless otherwise specifically
provided herein, the meaning customarily given such term in accordance with the
Company’s historical accounting policies, principles and practices. All
references herein to any period of days shall mean the relevant number of
calendar days unless otherwise specified. All references herein to a “party” or
“parties” are to a party or parties to this Agreement unless otherwise
specified.


ARTICLE II
ORGANIZATION AND POWER


Section 2.1Organization. The Company was formed under the Act on July 1, 2004
and the Operating Agreement of the Company was executed on October 7, 2004 (the
“Original Agreement”). The Original Agreement was superseded and replaced by the
Amended and Restated Operating Agreement of the Company upon its adoption
January 19, 2011. Irrespective





--------------------------------------------------------------------------------





of the date on which this Agreement is executed, this Agreement shall be deemed
effective among the signatories hereto (including Persons deemed to be bound
hereby as provided in Section 2.8) as of the date set forth on the face of this
Agreement (the “Effective Date”).


Section 2.2Name; Business Name. The name of the Company is “PCT, LLC, a
Caladrius Company,” which is the name of the Company as set forth in its
Certificate of Formation, as amended (the “Certificate”), except that the Board
may change the name of the Company in accordance with the Act; provided that any
such name shall contain the words “limited liability company” or the
abbreviation “LLC” or “L.L.C.” The Board may cause the Company to file such
fictitious name filings in one or more of the jurisdictions in which it does
business, consistent with applicable Law.


Section 2.3Registered Office and Registered Agent. Throughout the term of the
Company, the Company shall have and maintain in the State of Delaware a
registered office and a registered agent for service of process as and to the
extent required by the Act. Such registered office and registered agent for
service of process shall be as set forth in the Certificate. The Board may
change the registered office of the Company and the registered agent for the
Company at any time in accordance with the Act, and may cause the Company to
establish other offices and places of business.


Section 2.4Business Purpose; Powers. The purposes of the Company are to engage
in any lawful act or activity and to exercise any powers permitted to limited
liability companies organized under the laws of the State of Delaware or that
are related or incidental to or necessary, convenient or advisable for the
accomplishment of the above-mentioned purposes.


Section 2.5Term. The term of the Company commenced on the date of the initial
filing of its Certificate and shall be perpetual, unless and until the Company
is dissolved as provided in Article XI or otherwise by operation of law.


Section 2.6Foreign Qualification. The Board may cause the Company to be
qualified or registered as a foreign limited liability company as necessary
under applicable laws of any jurisdiction in which the Company transacts
business and shall be authorized to execute, deliver and file any certificates
and documents necessary or desirable to effectuate such qualification or
registration, including the appointment of agents for service of process in such
jurisdictions.


Section 2.7Liability to Third Parties.


a.Except as otherwise provided by the Act, the Liabilities of the Company,
whether arising in contract, tort or otherwise, shall be solely the Liabilities
of the Company, and no Member or Board Member, nor any director, manager,
officer, employee or agent of any of the Members, shall be obligated personally
for any such Liability of the Company solely by reason of being a Member, acting
as a Board Member or serving in a representative capacity on behalf of any of
the Members.


b.Notwithstanding the provisions of Section 2.7(a), a Member may agree to be
obligated personally for any or all of the Liabilities of the Company; provided,
however, that such obligation shall only arise if it is consented to in writing
by such Member.


Section 2.8Persons Bound by Agreement. This Agreement shall be binding upon the
Company, the Members, the Board Members and Transferees, whether or not the
Company, the Members, the Board Members or Transferees execute this Agreement by
signing the signature page hereto, or by signing a separate Member Signature
Page, in substantially the form attached hereto as Exhibit A, or by executing
any other instrument acknowledging such Person’s agreement to be so bound. In
addition, to the extent this Agreement grants rights in favor of, or imposes
liabilities upon, a Person who is not a Member, such terms shall be binding upon
such Person if it executes this Agreement or a separate instrument accepting its
obligations hereunder or confirms, through its conduct, its willingness to be
bound by its terms. Furthermore, this Agreement shall be binding if the Company
has at least one Member.


ARTICLE III
COMPANY CAPITAL


Section 3.1Capitalization; Members.


a.Capital Contributions. Exhibit B sets forth, as of the date hereof, after
giving effect to the transactions contemplated by the Unit Purchase Agreement,
the authorized, issued and outstanding Equity Securities of the Company.


b.A holder of a Unit shall have the rights, powers, duties, obligations,
preferences and privileges set forth in this Agreement with respect to such
Unit.





--------------------------------------------------------------------------------







c.The Company shall not, unless the Board so elects, issue certificates to
evidence the Units issued to the Members under this Agreement. Persons acquiring
such Units from the Company shall be admitted as Members, and the Units issued
to them shall be reflected in the Company’s books and records.


d.The names, residence, business or mailing addresses, Capital Contributions and
the Units of the Members are set forth on Exhibit B, as amended from time to
time in accordance with the terms and subject to the conditions of this
Agreement.


e.The Units to which each Member is entitled shall be automatically deemed
issued and outstanding, without further action by or on behalf of the Company,
and shall be treated as fully paid and non-assessable.


Section 3.2Company Call Option Right. HCA shall have the irrevocable right to
acquire Units from the Company as follows:


a.Subject to the conditions set forth in this Section 3.2, HCA shall have the
right to purchase (in the manner set forth in Section 3.2(b)) from the Company
(the “Company Call Option Right”), and the Company shall thereupon be required
to sell to HCA, the number of Units which would cause HCA to own an aggregate of
21% of the total outstanding Units at such time on a fully-diluted basis,
including, without limitation, all issued and outstanding Units, options,
warrants, phantom units and instruments convertible or exchangeable into Units
and any Units reserved for issuance under any equity or interest incentive plan
or like plan (the “Requisite Units”) at the Option Price for such Units paid in
cash.


b.HCA shall exercise the Company Call Option Right by delivering to the Company
a written notice of such exercise, which shall be accompanied by HCA’s
estimation of the Option Price (the “Company Call Option Exercise Notice”), with
a copy of the Company Call Option Exercise Notice delivered to Caladrius. The
date of the Company’s receipt of the Company Call Option Exercise Notice (the
“Company Call Exercise Date”) shall be deemed to be the date of HCA’s exercise
of the Company Call Option Right.


c.Subject to the conditions set forth below in this Section 3.2(c), unless
waived by HCA or the Company, as applicable, the closing of the Company Call
Option Right (the “Company Call Option Closing”) shall occur at 10:00 am (PST)
on the tenth Business Day (or such other time and date as HCA and the Company
agree) following the later of (a) the satisfaction or (A) waiver by HCA of the
conditions set forth in clauses (i), (ii) and (iii)(x) below, to the extent not
satisfied, or (B) waiver by the Company of the conditions set forth in clauses
(i), (ii) and (iii)(y) below, to the extent not satisfied, and (b) the final
determination of the Option Price (the date of such Company Call Option Closing,
the “Company Call Option Closing Date”):


i.there shall not be in effect any statute, rule, regulation or order of any
court, or governmental authority which prohibits or makes illegal the Company
Call Option Closing;


ii.there shall be no litigation pending or threatened in writing by a
Governmental Entity which seeks to enjoin, restrain or prohibit the Company Call
Option Closing; and


iii.there shall have been obtained all consents and approvals of governmental
authorities or other Persons that are required, as the case may be, by (x) HCA
to effect the Company Call Option Closing, or (y) the Company (including consent
or approval of the stockholders of Caladrius, if and only if, such consent or
approval is required under applicable law or the rules of the stock exchange
upon which Caladrius’ securities trade) to effect the Company Call Option
Closing.


d.On or prior to the Company Call Option Closing Date, (a) HCA shall pay to the
Company the Option Price; and (b) on or prior to the Company Call Option Closing
Date, the Company shall issue to HCA all, but not less than all, of the
Requisite Units, free and clear of all liens, encumbrances and other
restrictions (other than those set forth in this Agreement) and accompanied by
duly executed Instruments of Transfer.







--------------------------------------------------------------------------------





Section 3.3Unit Issuances; Changes.


a.The Board shall have the right to:


i.increase or decrease the number of authorized Units, provided that any such
number of authorized Units shall not be reduced below the number of such Units
outstanding from time to time; and


ii.Subject to Section 9.1, cause the Company to sell to existing Members
(provided such Members approve such purchase), their Affiliates or Third Parties
(A) additional Units or other interests in the Company (including other classes
or series thereof having different rights), (B) obligations, evidences of
indebtedness or other securities or interests convertible into or exchangeable
into Units or other interests in the Company and (C) warrants, options or other
rights (including Equity Securities) to purchase or otherwise acquire Units or
other interests in the Company (the “Additional Interests”), upon which
acquisition of Additional Interests, Exhibit B shall be amended to reflect such
issuance.


b.If, after admission to the Company as a Member, a Member changes its name or
address, or Transfers part or all of its Units in the Company, subject to the
restrictions on Transfer contained in this Agreement, such Member shall promptly
notify the Board of such event to permit the updating of Exhibit B. The Company
shall not be responsible or liable to any Member for any delays in the delivery
of a Distribution to which such Member is entitled hereunder, because the
Company does not have a current mailing address or account information for such
Member. The Company shall, for all purposes, be entitled to rely upon the
mailing addresses and account information set forth in the then current version
of Exhibit B, unless and until the Person entitled to the Distribution provides
written notice of a new mailing address or account information, as applicable,
to the Company.


c.Persons who are to be admitted to the Company as Members shall be so admitted
effective as of the following dates: (i) if such Persons acquire Units directly
from the Company, when they first make Capital Contributions for such Units, and
such Capital Contributions are accepted by the Company, provided that such
Persons shall have executed this Agreement; and (ii) if such Persons acquire
Units from others (whether such acquisitions are due to Voluntary Transfers or
Involuntary Transfers), when the Non-Transferring Member approves in writing the
admission of such Transferees as Substitute Members pursuant to Section 8.3.
Delays in updating Exhibit B will not affect the admission date of Members to
the Company.


d.Records of the Capital Contributions shall be kept on the books of the Company
and made available to the Members promptly upon request.


e.Each Member who is issued Units by the Company following the date of this
Agreement pursuant to the authority of the Board shall make the Capital
Contributions to the Company determined by the Board in exchange for such Units.


f.No Member shall be entitled to interest on any Capital Contribution, and no
Member shall have the right to withdraw or to demand the return of all or any
part of its Capital Contribution, except as specifically provided in this
Agreement.


g.No Member shall be required to make additional Capital Contributions or
purchase Additional Interests.


h.No Member shall be required to lend any funds to the Company or to make any
additional contribution of capital to the Company, except as otherwise required
by applicable Law, this Agreement or any other agreement between such Member and
the Company. Any Member may, with the prior approval of the Board, make loans to
the Company, and any such loan by a Member to the Company shall not be
considered a Capital Contribution.


Section 3.4Capital Accounts. A separate Capital Account (the “Capital Account”)
shall be established and maintained for each Member in accordance with the
following provisions:


a.Each Member’s Capital Account shall be increased by such Member’s Capital
Contributions, such Member’s Additional Interests, such Member’s distributive
share of Profits, any items in the nature of income or gain that are allocated
pursuant to the Regulatory Allocations and the amount of any Company liabilities
that are assumed by such Member or that are secured by Company property
distributed to such Member.







--------------------------------------------------------------------------------





b.Each Member’s Capital Account shall be decreased by the amount of cash and the
Agreed Value of any Company property distributed to such Member pursuant to any
provision of this Agreement, such Member’s distributive share of Losses, any
items in the nature of loss or deduction that are allocated pursuant to the
Regulatory Allocations, and the amount of any liabilities of such Member that
are assumed by the Company or that are secured by any property contributed by
such Member to the Company.


c.In the event all or any portion of an Interest is transferred in accordance
with the terms of this Agreement, the transferee shall succeed to the Capital
Account of the transferor to the extent it relates to the portion of the
Interest so transferred.


d.In the event the Agreed Value of the Company assets is adjusted pursuant to
the definition of Agreed Value contained in this Agreement, the Capital Accounts
of all Members shall, subject to Section 3.4(e), be adjusted simultaneously and
in accordance with the rules of Treasury Regulations § 1.704-1(b)(2)(iv)(f) and
(g) to reflect the aggregate adjustments as if the Company recognized gain or
loss equal to the amount of such aggregate adjustment.


e.In the event HCA exercises its Company Call Option Right or any other person
exercises a noncompensatory option to acquire Units from the Company, and the
sum of the amounts paid for the option privilege and the exercise of the option
differs from the Fair Market Value of the Units so acquired, the Members’
capital accounts shall be adjusted to reflect the difference in accordance with
Treasury Regulation Section 1.704-1(b)(2)(iv)(s).


The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Treasury
Regulations § 1.704-1(b), and shall be interpreted and applied in a manner
consistent with such regulations.
For U.S. Federal income tax purposes, the parties intend and hereby agree to
report the transactions contemplated by the Unit Purchase Agreement as a deemed
sale by Caladrius of a proportionate interest in the assets of the Company
(immediately prior to the Closing Date) based on the consideration distributed
to Caladrius in connection with the admission of HCA to the Company which will
be treated as a partnership for US federal income tax purposes. Caladrius and
HCA shall mutually determine the allocation of the Purchase Price among the
assets deemed sold by Caladrius and purchased by HCA pursuant to the preceding
sentence in accordance with the principles of Section 1060 of the Code and
Treasury Regulations thereunder (the “Purchase Price Allocation”) within 90 days
following the closing of the Unit Purchase. Caladrius and HCA shall report and
file all Tax Returns consistent with the Purchase Price Allocation. Any
subsequent adjustments to the Purchase Price shall be reflected in the Purchase
Price Allocation in a manner consistent with Section 1060 of the Code and the
regulations thereunder. Neither Caladrius nor HCA shall take a position that is
inconsistent with the Purchase Price Allocation in any filings, declarations and
reports with the IRS, and each of Caladrius and HCA shall make consistent use of
such allocation for all Tax purposes.
ARTICLE IV
ALLOCATION


Section 4.1Profits and Losses. Except as otherwise provided in Exhibit C,
Profits and Losses for any Taxable Year shall be allocated among the Members, to
the extent possible, in such a manner that, as of the end of such Taxable Year,
(a) the sum of (i) the Capital Account of each Member, (ii) such Member’s share
of Company Minimum Gain (as defined in Exhibit C) and (iii) such Member’s Member
Nonrecourse Debt Minimum Gain (as defined in Exhibit C) shall be equal to
(b) the respective net amounts, positive or negative, that would be distributed
to them or for which they would be liable to the Company under this Agreement
and the Act, determined as if the Company were to (x) liquidate the assets of
the Company for an amount equal to their Agreed Values, (y) satisfy the
Company’s liabilities (limited with respect to each nonrecourse liability to the
Agreed Value of the property securing such liability) and (z) distribute the
proceeds of such liquidation pursuant to Section 11.3. Notwithstanding the
foregoing, all Profits attributable to amounts received by the Company pursuant
to Section 4.2 of the Technology License Agreement shall be allocated 100% to
Caladrius, or in accordance with the Board’s designation, in each case in a
manner consistent with the ultimate distribution of such amounts pursuant to
Section 5.1(d). Notwithstanding anything herein to the contrary, allocations of
profits shall not be made with respect to the distribution pursuant to the
Section 5.1(e). For the avoidance of doubt, the distribution made pursuant to
Section 5.1(e) shall not be considered to be Profits and Losses for purposes of
this Section 4.1.


Section 4.2Tax Allocations: Code Section 704(c).


a.Except as provided in Section 4.2(b) and (c), for federal, state and local
income tax reporting purposes, all items of Company income, gain, loss,
deduction and any other allocations not otherwise provided for shall be divided





--------------------------------------------------------------------------------





among the Members in accordance with, and in the same order of priority as, the
allocation of such income, gains, losses, deductions and other items among the
Members for purposes of adjusting their Capital Accounts.


b.Income, gain, loss and deduction with respect to any Section 704(c) Property
shall, solely for U.S. federal, state and local income tax purposes, be
allocated among the Members so as to take account of any variation between the
adjusted basis of such property to the Company for federal income tax purposes
and its initial Agreed Value. Any elections or decisions relating to allocations
under this Section 4.2(b) shall be determined by the Board; provided however
that such allocations with respect to the assets deemed contributed to the
Company in connection with the Unit Purchase Agreement shall be made in
accordance with the remedial method within the meaning of Treasury Regulation
Section 1.704-3(d).


c.If any Members’ Capital Accounts are reallocated pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(s)(3), corrective allocations of income,
gain, loss and deduction shall be made to such Members to take into account the
Capital Account reallocation in accordance with Treasury Regulation Section
1.704-1(b)(4)(x).


d.Notwithstanding any other provision of this Agreement, allocations pursuant to
this Section 4.2 are solely for purposes of U.S. federal, state and local income
taxation and shall not be taken into account in computing any Member’s Capital
Account, share of Profits, Losses, or distributions pursuant to any provision of
this Agreement other than Section 5.2.


Section 4.3Miscellaneous.


a.Profits and Losses. For purposes of determining the Profits, Losses or any
other items allocable to any period, including allocations as between the
transferor and transferee of an Interest of the Company, Profits, Losses and any
such other items shall be determined on a daily, monthly or other basis, taking
into account any varying Interests during the taxable year, as determined by the
Board using any permissible method under Code Section 706 and the Treasury
Regulations promulgated under such section.


b.Other Items. Any tax item having no equivalent item for purposes of
determining Capital Accounts (e.g., credits) shall, to the extent possible, be
allocated in accordance with the underlying tax item or items giving rise to
such tax item, and otherwise shall be allocated in any reasonable manner
determined by the Board (taking into account Treasury Regulations Section
1.704-1(b)(4)(ii) in the case of credits). The allocation of such items under
this Section 4.3(b) shall not affect the Capital Account of any Member.


c.Allocation of Recapture Items. In making any allocation among the Members of
income or gain from the sale or other disposition of a Company asset, the
ordinary income portion, if any, of such income and gain resulting from the
recapture of cost recovery or other deductions shall be allocated among those
parties who were previously allocated (or whose predecessors-in-interest were
previously allocated) the cost recovery deductions or other deductions resulting
in the recapture items, in accordance with Treasury Regulation Section 1.1245-1.


d.Tax Consequences. The Members are aware of the income tax consequences of the
allocations made by this Article IV and agree to be bound by the provisions of
this Article IV in reporting their shares of Company income or loss for income
tax purposes.


ARTICLE V
DISTRIBUTIONS


Section 5.1Distributions.


a.The Company may make periodic Distributions on a Distribution Date established
by the Board.


b.Upon a Liquidation Event, a Majority Asset Sale or a True Sale of the Company,
after payment of, or other adequate provision for, the liabilities and
obligations of the Company, including the expenses of its liquidation and
dissolution (to the extent the Company is to be liquidated and dissolved in
connection with such transaction) or other transaction expenses, the Company
shall distribute the net proceeds or assets available for distribution, if any,
whether in cash or in other property (“Net Liquidation Proceeds”), to Members as
provided in Section 5.1(c). If any Net Liquidation Proceeds payable to the
Members in connection with a Liquidation Event, Majority Asset Sale or True Sale
of the Company is placed into escrow and/or is payable to the Members subject to
any hold back or contingencies, the applicable definitive agreement shall
provide that (A) the portion of such Net Liquidation Proceeds that is not





--------------------------------------------------------------------------------





placed in escrow, held back and/or subject to any contingencies (the “Initial
Consideration”) shall be allocated among the Members as provided in Section
5.1(c) as if the Initial Consideration were the only consideration payable in
connection with such Liquidation Event, Majority Asset Sale or True Sale of the
Company, and (B) any additional consideration that becomes payable to the
Members upon release from escrow or hold back or satisfaction of contingencies
shall be allocated among the Members as provided in Section 5.1(c) after taking
into account the previous payment of the Initial Consideration as part of the
same transaction.


c.Except as provided in Section 5.1(d), all Distributions (including
distributions of Net Liquidation Proceeds) shall be distributed among the
holders of Units on a pro rata basis based on the number of Units held by each
such holder.


d.Amounts received by the Company pursuant to Section 4.2 of the Technology
License Agreement (net of related costs and expenses) shall be distributed to
Caladrius, unless the Board designates in writing, at the time such amounts are
received, another manner of distribution for such amounts.


e.Notwithstanding the foregoing, fifteen million U.S. dollars (US$15,000,000) of
the proceeds received by the Company pursuant to the Unit Purchase Agreement
shall immediately upon receipt be distributed to Caladrius.


Section 5.2Tax Distributions.


a.The Company shall, on April 10, June 10, September 10, and December 10 of each
Fiscal Year and so long as the Company is treated as a partnership for federal
income tax purposes, distribute to each Member out of available cash, but only
to the extent that such cash is available without borrowing monies and to the
extent deemed appropriate by the Board, an amount of cash (a “Tax Distribution”)
that in the estimation of the Board is equal to, if positive, (i) the amount of
the taxable income allocable to such Member in respect of such Fiscal Year that
is apportionable to the applicable Tax Estimation Period (as estimated by the
Board), multiplied by (ii) the Assumed Tax Rate or such lower rate as the Board
in its sole discretion determines appropriate at any time, which lower rate
shall apply, for the avoidance of doubt, to all Members’ Tax Distributions for
such period. Additionally, in the event that based on the Company’s tax returns
the Board determines that a Member’s allocable share of taxable income computed
for any Taxable Year is (A) more than the amount used for purposes of computing
such Member’s Tax Distributions for such Taxable Year pursuant to the previous
sentence, the Company shall distribute to such Member within three months after
the end of that Taxable Year an amount equal to (i) such excess multiplied by
(ii) the Assumed Tax Rate for the last Tax Estimation Period during that
calendar year or (B) less than the amount used for purposes of computing such
Member’s Tax Distributions for such Taxable Year pursuant to the previous
sentence, then either the Member shall promptly repay such excess multiplied by
the Assumed Tax Rate for the last Tax Estimation period during that year to the
Company upon written request from the Company or, at the Board’s election, the
Company may offset future Tax Distributions by such amount. Tax Distributions
shall be treated as advances of amounts otherwise distributable pursuant to
Section 5.1 and the Company shall distribute other amounts to Members as
necessary to ensure that at all times distributions are made in accordance with
Section 5.1.


b.Solely for purposes of determining whether the Company has satisfied the
obligation to make Distributions for taxes pursuant to Section 5.2(a), all
Distributions made during the Taxable Year, together with those made during the
first calendar quarter thereafter, shall be treated as Distributions made
pursuant to Section 5.2(a) in respect of such Taxable Year except to the extent
that such Distributions were required to satisfy the obligation to make
Distributions pursuant to Section 5.2(a) in respect of the prior Fiscal Year.


c.In the event that the funds available for any Tax Distribution to be made
hereunder are insufficient to pay the full amount of the Tax Distribution that
would otherwise be required under Section 5.2(a), the amount of funds available
shall be distributed to the Members on a pro rata basis (according to the
amounts that would have been distributed to each Member pursuant to
Section 5.2(a) if available funds existed in a sufficient amount to make such
Distribution in full). At any time thereafter when additional funds of the
Company are available for Distribution, such funds shall be immediately
distributed to the Members on a pro rata basis (according to the amounts that
would have been distributed to each Member pursuant to Section 5.2(a) if
available funds would have existed in a sufficient amount to make such Tax
Distribution in full). The Board, in its discretion, may adjust the amount of
Tax Distributions made under Section 5.2(a) consistent with the purposes of this
provision, which is to provide the Members with sufficient liquidity to fund
their tax liabilities incurred as a result of ownership of the Company.


Section 5.3Tax Payments on Behalf of Members. To the extent that the Company is
required by Law to withhold or to make tax payments on behalf of or with respect
to any Member (“Tax Payments”), the Board may cause such amounts to be





--------------------------------------------------------------------------------





withheld and such Tax Payments to be made as so required. Each Tax Payment made
on behalf of a Member, plus interest thereon at a rate equal to the long-term
applicable federal rate under Code Section 1274(d), compounded annually, as of
the date of such Tax Payment, shall be promptly paid to the Company by such
Member (such payment not to constitute a Capital Contribution) or be deducted
from current or future amounts otherwise distributable to such Member pursuant
to Section 5.1, as determined by the Board. Each Member hereby agrees to
reimburse or otherwise indemnify the Company for any Liability with respect to
Tax Payments, interest, additions to tax and penalties required on behalf of or
with respect to such Member.


Section 5.4Form of Distribution. The Company shall make to its Members all of
its Distributions in cash unless the Board causes the Company to make any
in-kind Distributions to its Members. No Member will be forced, over its
objection, to accept an in-kind Distribution from the Company to the extent that
the percentage of the asset distributed is not equal to the percentage that such
Member would share in Distributions in cash from the Company at such time had
the asset, which is to be distributed to the Members through an in-kind
Distribution, been liquidated at its Fair Market Value (and all related
Liabilities discharged) and the cash net liquidation proceeds distributed to the
Members in accordance with the terms of this Agreement. No Member, regardless of
the nature of the Member’s Capital Contribution, has the right to demand and
receive any Distribution from the Company in any form other than cash; provided
that if a Distribution is made in the form of non-cash or in-kind consideration
to any Member, then each other Member shall have the right to receive its pro
rata portion of such non-cash or in-kind consideration. To the extent the
Company distributes property in kind to the Members, the Company shall be
treated as making a Distribution equal to the Fair Market Value of such property
(determined as of the date of such Distribution) for purposes of Section 5.1 and
such property shall be treated as if it were sold for an amount equal to its
Fair Market Value and any resulting gain or loss shall be allocated to the
Members’ Capital Accounts in accordance with Section 4.1.


Section 5.5Limitations on Distribution
. Notwithstanding any provision to the contrary contained in this Agreement, the
Company shall not make a Distribution or similar payment to a Member if such
Distribution or similar payment would violate the Act or other applicable Law.
Section 5.6Entitlement to Distributions; Reliance Upon Company Records in Making
Distributions.


a.Distributions (including Distributions under Article XI) shall be distributed
to the Persons recognized as Members or otherwise entitled thereto on the
applicable Distribution Dates.


b.Distributions made by the Company shall be wire transferred or mailed to the
account or address, as applicable, of such Member as reflected on the Company’s
books and records. If, at any time during the term of the Company, any Member
shall change its mailing address or account information, it should promptly give
written notice of the new mailing address or account information to the Company.
The Company shall not be responsible or liable to any Member for any delays in
the delivery of a Distribution to which such Member is entitled, because the
Company does not have a current mailing address or account information for such
Member. The Company shall, for all purposes, be entitled to rely upon the
mailing addresses and account information set forth in the then current
Membership Schedule maintained under Section 3.1 or in the Company’s books and
records if such books and records are more current than the Membership Schedule,
unless and until the Person entitled to the Distribution provides written notice
of a new mailing address or account information, as applicable, to the Company.


Section 5.7Members’ Obligation to Return Distribution. The Members shall have no
obligation to return Distributions received from the Company except to the
extent that the return of such Distributions is statutorily mandated by
provisions of the Act requiring the Members to return to the Company all or a
portion of previously distributed Distributions.




ARTICLE VI
MANAGEMENT AND OPERATION OF THE COMPANY


Section 6.1Authority of Board. The Company shall be managed by the Board of
Managers (the “Board”), which is to be constituted as provided in Section 6.3,
and the Board shall have the full right and authority to manage the business and
affairs of the Company, including all rights granted to the Board pursuant to
other sections of this Agreement. The Board shall not require approval of any of
the Members to take action for, on behalf of and in the name of the Company.
Action by the Board shall be deemed effective as and to the extent provided in
Section 6.5.


Section 6.2Actions of the Board. The Board may act (a) through meetings and
written consents pursuant to Section 6.6 and (b) through any Board Committee to
whom authority and duties have been delegated pursuant to Section 6.7.


Section 6.3Board Composition.





--------------------------------------------------------------------------------







a.The Board shall consist of five (5) members (each a “Board Member”), each of
whom will be regarded as a “manager” under the Act. The initial composition of
the Board shall be determined as follows: (i) four (4) individuals designated by
Caladrius (the “Caladrius Managers”); and (ii) one (1) individual designated by
HCA or its Affiliates (the “HCA Manager”); provided, however, that HCA shall
have a right to appoint at least one (1) individual manager for so long as HCA
and its Affiliates hold at least five percent (5%) of the outstanding Units of
the Company, excluding any Equity Securities issued or awarded to employees or
service providers in connection with services provided to the Company (
“Ownership Threshold”). Each Board Member shall have one vote on all matters
submitted to the Board or any committee thereof (whether the consideration of
such matter is taken at a meeting, by written consent or otherwise). In the
event the Ownership Threshold is not met but HCC and its Affiliates hold at
least two percent (2.0%) of the outstanding Units of the Company, HCA shall be
permitted to send one designated person to attend all meetings of the Board and
any committees thereof in a nonvoting observer capacity (the “Observer”),
subject to entering into customary confidentiality arrangements. The Company
shall give the Observer the same notice and information with respect to meetings
of the Board and all committees thereof that the Company gives to members of the
Board, at the same time the Company gives such notice and information to members
of the Board.


b.A “Chairman” of the Board shall be elected by the Board for one or more
one-year terms, but such “Chairman” of the Board may be removed by the Board at
any time (with or without cause) and replaced with another “Chairman” of the
Board. The initial Chairman shall be David J. Mazzo.


c.The following persons shall initially be designated to the Board: (i) the
Caladrius Managers shall be (a) Robert Preti, (b) David J. Mazzo, (c) Joseph
Talamo, and (d) an individual designated by Caladrius (who will have recent
direct experience as a director and/or senior executive in organizations engaged
in activities included in the Business and/or CMO businesses with
characteristics similar to the Company (ii) the HCA Manager shall be designated
subsequent to the Effective Date by HCA providing the Company with written
notice of its designee. Each such individual is hereby decreed duly appointed to
the Board as of the date of this Agreement.


d.The removal from the Board (with or without cause) of any Board Member
designated hereunder shall be at the written request of the Member(s) with the
right to designate such representative, but only upon such written request and
under no other circumstances.


e.Any Board Member may resign at any time by giving written notice to the other
Board Members. The resignation of any Board Member shall take effect upon
receipt of notice thereof or at such later time as shall be specified in such
notice; and, unless otherwise specified therein, the acceptance of such
resignation shall not be necessary in order to make it effective. The
resignation of a Board Member who is also a Member shall not affect the Board
Member’s rights as a Member and shall not constitute a withdrawal of a Member.


f.In the event that any Board Member ceases to serve as a Board Member, the
resulting vacancy on the Board shall be filled by a Board Member designated by
the Member(s) originally entitled to designate such Board Member pursuant to
Section 6.3(a).


g.Each Member agrees to vote, or cause to be voted, all Units owned by such
Member, or over which such Member has voting control, from time to time and at
all times, in whatever manner as shall be necessary to ensure that:


i.the Board is maintained at five Board Members;


ii.no Board Member elected pursuant to Section 6.3(a) may be removed from office
unless such removal is directed or approved by the affirmative vote of the
Person(s) entitled under Section 6.3(d) to remove such Board Member;


iii.any vacancies created by the resignation, removal or death of a Board Member
shall be filled pursuant to the provisions of Section 6.3(f); and


iv.upon the request of any Person(s) then entitled to designate a Board Member
as provided in Section 6.3(a) to remove such Board Member pursuant to
Section 6.3(d), such Board Member shall be removed.


h.The Company shall at all times cause the board of managers or board of
directors of each of the Company’s Subsidiaries to be comprised of the same
persons who are then Board Members pursuant to this Section 6.3.





--------------------------------------------------------------------------------





The voting rights of the board of managers or board of directors of each of the
Company’s Subsidiaries with respect to the Board Members serving on any such
boards shall be commensurate with the voting rights of the Board Members with
respect to the Board.


Section 6.4Fiduciary Duties.


a.The purpose of this Section 6.4(a) is to set forth the agreement among the
Members with respect to the duties that the Members and Non-Independent Board
Members owe to the Members. Subject to Section 7.3, notwithstanding any duty
otherwise existing at law or in equity, to the fullest extent permitted by Law,
each Member hereby agrees to the elimination of any and all liabilities for
breach of duties (including fiduciary duties) of a Member or Non-Independent
Board Member to the Company or to another Member or Board Member or to another
Person that is a party to or is otherwise bound by this Agreement; provided,
however, the foregoing is not intended to limit or eliminate liability for any
act or omission that constitutes a bad faith violation of the implied
contractual covenant of good faith and fair dealing. Notwithstanding the
forgoing, any Non-Independent Board Member to the Company that owes duties
(including fiduciary duties) to Caladrius as a director or officer of Caladrius
shall continue to have such duties to Caladrius.


b.Notwithstanding any duty otherwise existing at law or in equity, to the
fullest extent permitted by Law, without limiting the generality of the
foregoing, the Members agree that the foregoing Section 6.4(a) describes in its
totality the fiduciary duties of the Non-Independent Board Members to the
Company and its Members, and that the fiduciary duties of the Non-Independent
Board Members to the Company and its Members shall not be those of a director to
a corporation and its stockholders under Delaware corporation Law or those of a
partner to a partnership and its partners.


c.Each Board Member who is not a Non-Independent Board Member shall owe, and
shall act in a manner consistent with, fiduciary duties to the Company and its
Members of the nature, and to the same extent, as those owed by directors of a
Delaware corporation.


Section 6.5Effective Board Action.


a.Any decision approved in the following manner shall be deemed approved by the
Board:


i.by a majority vote of the Board (in accordance with this Article VI, including
with respect to the quorum requirements set forth in Section 6.6(e)), whether
such approval is provided at a Board meeting or by written consent; or


ii.by action taken by a Board Member or any Officer, agent or representative of
the Company acting within the scope of authority vested in such Person by
specific resolutions adopted by the Board.


No other Board vote is sufficient to constitute the act of the Board.
b.No Board Member or Member, acting alone, has the authority to bind the
Company, except when such Board Member or Member is acting in accordance with
the authority granted to him or her in this Agreement or otherwise pursuant to
action authoritatively taken by the Board as provided in Section 6.5(a).


Section 6.6Board Meetings and Action.


a.Board Members, or any committee designated by the Board, may participate in a
meeting of the Board or such committee by means of conference telephone or other
communications equipment by means of which all Persons participating in the
meeting can hear one another, and participation in such a meeting shall
constitute presence in person at the meeting.


b.Any action required or permitted to be taken at any meeting of the Board or
any Board Committee may be taken without a meeting if a quorum, as described in
Section 6.6(e), of Board Members or Board Committee, as the case may be, consent
thereto in writing or by electronic transmission, and the writing or writings or
electronic transmission or transmissions are filed (via paper or electronic
form) with the minutes of proceeding of the Board or the relevant Board
Committee and are promptly transmitted to any Board Member or any Member of the
relevant Board Committee not present.







--------------------------------------------------------------------------------





c.The Board shall hold regular quarterly meetings to conduct the Company’s
business. In addition, special meetings of the Board, for any purpose or
purposes, may be called any time at the written request of one or more Board
Members specifying the reasons for such special meeting. Board meetings may be
held at such location, within or outside the United States, as designated by the
Board or, if not specifically designated by the Board, at the Company’s
principal office. Subject to the other provisions of this Article VI, any Board
Member unable to attend a meeting of the Board may designate an Affiliate as
his, her or its proxy.


d.A Board Member shall be entitled to receive written notice of any regular or
special meeting, stating the place, day and hour of the meeting and the purpose
or purposes for which the meeting is called to be delivered not less than three
(3) days before the date of the meeting, either personally or by mail. Any Board
Member may waive the requirement of receiving such advance notice for any such
meeting either in advance, after the fact or by virtue of attending the meeting.


e.A simple majority of the voting interests of the Board Members shall
constitute a quorum for the transaction of any business at a Board meeting;
provided that at least one (1) Caladrius Manager and the HCA Manager must be
present for any Board meeting to constitute a quorum; provided further however,
in the event the HCA Manager fails to attend two (2) consecutive Board meetings
for which proper notice was provided pursuant to the terms of this Agreement and
which failure to attend resulted in the failure of a quorum, a quorum may be
deemed to be constituted at the following Board meeting for which proper notice
was provided pursuant to the terms of this Agreement without the attendance of
the HCA Manager. If less than a quorum is present at a meeting, a majority of
the Board Members present may adjourn the meeting. Notice of such adjournment
shall be promptly given to any Board Members who were not present.
Notwithstanding the foregoing, any Board Member may attend a meeting for the
purpose of objecting to the notice given of such meeting and, if such objection
is stated, presence for such purpose shall not be treated as presence for
determining whether a quorum exists.


Section 6.7Board Committees. The Board may, by written resolution, establish,
authorize and direct one or more committees to act on behalf of the Board (each
a “Board Committee”). Any such written resolution shall: (i) designate the
Persons authorized to participate on the Board Committee, one of whom must be
the HCA Manager (unless HCA waives such requirement in writing); (ii) establish
the procedures, if any, for designating alternate members to serve on the Board
Committee if any designated member is absent or otherwise unavailable to serve;
(iii) establish the procedures to be followed by the Board Committee in taking
action, which procedures, including, without limitation, with respect to the
attendance of a quorum, must be the same as the procedures followed by the Board
itself; (iv) designate the specific powers, authorities and privileges that are
to be vested in the Board Committee and delegate the duties, as applicable, that
are to be assigned to the Board Committee; and (v) impose such limitations as
the Board deems appropriate upon the conduct of the Board Committee’s business.
Any such Board Committee shall have and may exercise all the power and authority
of the Board in the management of the Company’s business and affairs to the
extent vested in it, subject to the restrictions in the written resolutions from
the Board. Such written authorization may, from time to time, be amended by
Board action. Copies of all written resolutions dealing with the conduct of
Board Committees shall be submitted to and retained in the Company’s books and
records. The quorum, voting and other provisions of this Article VI governing
the Board shall have equal application to the Board Committees.


Section 6.8Appointment of Officers.


a.The Board may, by written resolution, appoint, authorize and direct one or
more officers (collectively the “Officers”) to act on behalf of the Company.
Such Officers shall have such titles, authority, rights and duties, and be
subject to such limitations, as are specified in the written resolutions
creating such positions. If one or more such Officers are appointed, one of the
Officers shall have the duty to record the proceedings of the meetings of the
Board and the Members in a book to be kept for that purpose. Any number of
offices may be held by the same Person. Officers shall be chosen in such manner
and shall hold their offices for such terms as are prescribed in the written
resolutions adopted by the Board. Each Officer shall hold office until such
Officer’s successor is elected and qualified or until such Officer’s earlier
resignation or removal. Any Officer may resign at any time upon written notice
to the Company. Any vacancy occurring in any office by death, resignation,
removal or otherwise shall be filled by action of the Board. Officers shall
receive such compensation as may be established from time to time by the Board.
In the event the Board does not appoint any Officers, it will appoint one of its
Board Members to be responsible for recording the proceedings of the Board’s and
Members’ meetings. At any time, the Board may, by written resolution, change the
composition of its Officers or alter their duties, responsibilities or
authority, and all such Officers shall be understood to serve at the will of the
Board and may at any time be removed, with or without cause, by action of the
Board.


i.The Board hereby appoints and authorizes Robert A. Preti to serve as president
of the Company for a term of not less than three (3) years from the Effective
Date (the “Term”), subject to the terms and conditions





--------------------------------------------------------------------------------





of the Employment Agreement, and in such capacity Mr. Preti shall report to and
serve at the pleasure of the Board. Subject to the provisions of this Agreement
and the Employment Agreement, and to the direction of the Board, during the Term
the president shall have the responsibility for the general management and
control of the business and affairs of the Company and the general supervision
and direction of all of the officers, employees and agents of the Company and
shall perform all duties and have all powers that are commonly incident to the
office of president or that are delegated to the president by the Board. The
Parties acknowledge and agree that the Company may not amend the Employment
Agreement with Mr. Preti above without obtaining the prior written consent of
HCA, which shall not be unreasonably withheld, delayed or conditioned.


ii.Assuming HCC has exercised its right to second a HCC Secondee pursuant to
Section 7.7 hereof, and upon request from HCC, one (1) HCC Secondee to be
designated by HCC, is hereby appointed and authorized to serve as a vice
president of the Company (the “HCC VP”), who shall be responsible for
coordinating and organizing any employees seconded from HCC to the Company and
such other duties that may become required in connection therewith. The HCC VP
shall report exclusively to the president of the Company but shall remain an
employee of HCC and HCC shall be responsible for the HCC VP’s salary and
benefits. For the avoidance of doubt, the HCC VP shall not have any line
management responsibilities with respect to the operation of the Company.


Section 6.9Compensation of Board Members. The Company shall cover the reasonable
expenses incurred by Board Members in managing the Company’s business and
affairs, including the costs incurred in attending and participating in Board
meetings, and initially the Board Members shall serve on the Board without
compensation, but the Board may provide compensation to the Board Members as
from time to time determined by the Board, except that any Board Member
(including an initial Board Member) that is not an HCA Manager or an employee of
the Company or Caladrius shall be compensated as determined by the Board.


Section 6.10Company Expense. The Company shall be responsible for, and shall
promptly pay, all Liabilities incurred in connection with the conduct of its
business.


Section 6.11Member Voting Rights; Members’ Meeting.


a.Except as expressly provided for herein and under the Act, the Members are not
entitled to vote on, consent to or approve any action affecting the Company.


b.With respect to any matter that is to be voted on, consented to or approved by
Members, such Members may take such action without a meeting, without prior
notice and without a vote if a consent or consents in writing, setting forth the
action so taken, shall be signed by such Members having not less than the
minimum number of votes that would be necessary to authorize or to take such
action at a meeting at which all such Members entitled to vote thereon were
present and voted.


c.Each Member will have one (1) vote per Unit held with respect to any matter on
which such Members are entitled to vote. Except as provided herein, (i) the
Members shall vote together as a single class on any matter on which such
Members are entitled to vote, and (ii) the vote or consent of holders of at
least a majority of the Units then outstanding shall be an act of the Members.


d.Members may vote in person or by proxy, and such proxy may be granted in
writing, by means of electronic transmission or as otherwise permitted by
applicable Law. Consent transmitted by electronic transmission by a Member or a
Person or Persons authorized to act for a Member shall be deemed to be written
and signed.


e.Meetings of Members or any class thereof may be called at any time by the
Board or such Members holding a majority of the aggregate Units held by such
Members, upon not less than ten (10) days’ but no more than twenty (20) days’
written notice to all such Members. Such notice shall set forth the purpose for
the meeting and identify any matters that are to be submitted to a vote of such
Members at such meeting. A written waiver of notice executed by such Member
entitled to receive notice, whether before, at or after the time stated in the
notice, shall be equivalent to the giving of such written notice. Furthermore,
attendance at the meeting shall constitute a waiver of any required notice,
unless, before any business is conducted at the meeting, a Member objects to the
meeting because of the failure to provide proper notice to such Members.


f.Notwithstanding anything to the contrary set forth herein, the Company may
take the actions set forth in subsections (ii), (iv), (v), and (vi) of the
definition of “Bankruptcy” set forth herein with respect to the Company





--------------------------------------------------------------------------------





only upon unanimous written consent of each of the Members; provided, however,
that (i) such consent of HCA or any of its Affiliates that become a Member shall
not be required if the Ownership Threshold is not met and (ii) the consent of
HCA or any of its Affiliates that become a member may not be unreasonably
withheld, delayed or conditioned.


Section 6.12Insurance. The Company will, within ninety (90) days from the date
hereof, purchase and maintain (at the Company’s expense) a reasonable and
customary director and officer’s liability insurance policy which provides
liability insurance coverage for the individuals who are officers and directors
of the Company and its Subsidiaries in an amount of coverage of not less than
$10,000,000.


Section 6.13Annual Business Plan and Budget. The Board hereby delegates to
management of the Company the creation of an annual business and budget plan,
which shall include projected investments required for expansion of the
Company’s manufacturing capacity and business operations, and an operating and
capital expenditures budget for each Fiscal Year of the Company (each such
business plan and budget once approved by the Board in accordance with this
Agreement and as subsequently modified, amended, revised, supplemented or
otherwise altered in accordance with this Agreement, a “Annual Budget”). The
Annual Budget shall set forth, on a fiscal quarter basis, all material items of
expense, capital expenditures and expected revenue, and any other items which
the Board determines are necessary and/or appropriate. A proposed Annual Budget
for a Fiscal Year shall be presented to the Board not later than November 15th
of the immediately preceding Fiscal Year for its approval pursuant to the terms
of this Agreement. A true and correct copy of the Annual Budget for 2016 was
provided to the Members contemporaneously with their execution of this
Agreement. The management of the Company shall, at the Board’s regularly
scheduled meetings, notify the Board of the Company’s performance against the
Annual Budget.


ARTICLE VII
CERTAIN OTHER AGREEMENTS AMONG MEMBERS


Section 7.1Tax Matters.


a.The Company shall, in consultation with its Tax advisors, determine how best
to address the law changes made with respect to partnership tax audit rules in
subchapter C of chapter 63 of the Code, as amended by the Bipartisan Budget Act
of 2015 (“2015 Tax Act”). Such determination shall include, but need not be
limited to, the matters described in clauses (i) - (iv) below. All such
determinations shall be subject to the approval of the Board.


i.whether to elect out, pursuant to Section 6221(b) of the Code (as amended by
the 2015 Tax Act) or any state or local equivalent or any successor to any of
the foregoing, of the assessment and collection from the Company of the Members’
Taxes and the determination at the Company level of penalties or similar
additions to Tax applicable to the Members for tax years of the Company
beginning in 2018;


ii.whether to elect, pursuant to Section 1101(g)(4) of the 2015 Tax Act, to
apply the provisions of the 2015 Tax Act to tax years beginning in 2016 and
2017; and


iii.if it does not elect out as described in Section 7.1(a)(i), whether to make
any elections under the provisions of the 2015 Tax Act, including the election
pursuant to Section 6226 of the Code (as so amended) to have the Members take
into account partnership audit adjustments.


b.The Members agree that, for so long as Caladrius is a Member of the Company,
then Caladrius shall be the “Tax Matters Partner” of the Company as such term is
defined in Code Section 6231(a)(7) and “partnership representative” under the
2015 Tax Act and in any similar capacity under the Tax laws of any state or
other jurisdiction having Taxing jurisdiction over the Company, and thereafter
the Tax Matters Partner shall be designated by the Board. The Tax Matters
Partner shall take such action as may be necessary to cause each other Member to
become a “notice partner” within the meaning of Code Section 6223. The Tax
Matters Partner shall (i) direct the Company’s Officers, at the Company’s
expense, to cause to be prepared and properly filed all tax returns of the
Company with the appropriate Taxing authorities; (ii) notify the other Members,
within thirty (30) days after it receives any notice from the IRS or any state,
local or foreign Taxing authority, and shall forward to each Member copies of
all material written communications it may receive in that capacity, of (a) any
administrative or judicial Proceedings with respect to an examination of, or
proposed adjustments to, the income, deductions, gains, losses or credits of the
Company, (b) any extension of the statute of limitations with respect to any
Fiscal Year of the Company, (c) filing of a request for administrative
adjustment with respect to the Company, (d) filing of a suit concerning any tax
refunds or deficiency relating to any Company administrative adjustment or
(e) entering into any settlement agreement relating to any Company item of
income, gain, loss, deduction or credit for any Fiscal Year of the Company; and
(iii) provide each Member (at such Member’s own expense) with the opportunity to
participate in, but not direct or control, all





--------------------------------------------------------------------------------





administrative and judicial tax Proceedings in which the Company may be
involved. The Tax Matters Partner shall be entitled to reimbursement from the
Company for costs it incurs in performing its duties as the Tax Matters Partner.
Each Member shall be considered to have retained such rights as are provided for
under the Code or any other applicable Law with respect to any examination,
proposed adjustment or proceeding relating to the Company tax items (including
its rights under Section 6224(a) and (c) of the Code and its right to notice of
any proposed tax settlements in any court case involving the Company). This
Section 7.1(b) is not intended to authorize the Tax Matters Partner to take any
action left to the determination of an individual Member under Code
Sections 6222 through 6231, and the Tax Matters Partner shall not take any
action contemplated by Section 6222 through 6231 of the Code (and the
partnership representative shall not take any similar action) that would
reasonably be expected to have a disproportionate, material adverse effect on
the other Member without such other Member’s consent, which such consent shall
not be unreasonably withheld, delayed or conditioned. The Tax Matters Partner
shall provide the other Member with a draft of the Company’s U.S. federal income
tax return for the Company’s first taxable year ending after the Effective Date
hereof at least fifteen (15) business days prior to filing, and shall consider
in good faith (and, at the request of the other Member, discuss with the other
Member) any comments the other Member may have with respect to such tax return.


c.Each Member shall notify the Tax Matters Partner, within thirty (30) days,
after it receives any information document request from the IRS or any state,
local or foreign Tax authority, relating to such Member’s Interest in the
Company.


d.In addition to any indemnification provided by Article X of this Agreement,
the Company shall, to the fullest extent permitted by applicable Law, indemnify,
defend and hold harmless the Tax Matters Partner, its Affiliates and their
respective stockholders, officers, directors, members, partners, managers,
agents and employees, and each representative from, against and with respect to
any Liabilities arising out of or in connection with the duties of the Tax
Matter Partner, except to the extent that it is finally judicially determined
that such Liabilities arose out of or were related to actions or omissions
constituting bad faith, fraud, violation of Law or intentional, willful or
reckless misconduct. The Company shall reimburse the Tax Matters Partner for its
reasonable legal and other expenses incurred in connection with defending any
claim with respect to such Liabilities if the Tax Matters Partner shall agree to
reimburse promptly the Company for such amounts if it is finally judicially
determined that the Tax Matters Partner was not entitled to indemnity hereunder.


e.The Taxable Year shall be the Fiscal Year unless the Board shall determine
otherwise or unless required by the Code. Subject to Sections 4.2, the Company ,
with the approval of the Board, shall make any election the Company, or the
Board, may deem appropriate and in the best interests of the Members, including
an election under Code Section 754 but shall not make an election for the
Company to be taxed as a corporation without the approval of the Members. Each
Member will upon request supply any information necessary to give proper effect
to such elections.


Section 7.2Limited Liability Company Under the Act; “Partnership” For Tax
Purposes. The Members intend for the Company to be regarded as a limited
liability company under the Act (and not to be considered or deemed any other
form of legal entity recognized under the Laws of the State of Delaware). The
Members hereby agree that, except to the extent that the provisions of the Act
cannot be altered or changed by this Agreement, where the provisions of this
Agreement conflict with the provisions of the Act, the provisions of this
Agreement shall control. With respect to any matter not provided for in this
Agreement, or to the extent that the provisions of the Act cannot be altered or
changed by this Agreement, then the provisions of the Act shall apply. Unless
the Board determines to the contrary, the Members intend for the Company to be
classified as a partnership for federal and, to the extent applicable, state and
local income taxation and not as an association taxable as a corporation. No
Member shall, unless the Board approves, take any action inconsistent with the
treatment of the Company as a “limited liability company” under the Act and as a
partnership for tax purposes, and this Agreement shall not be construed to
suggest otherwise.


Section 7.3Confidentiality.
   
a.Subject to Section 7.5, each Member shall, and shall cause its Affiliates,
officers, directors, employees, agents, and other representatives to, keep
confidential, and not use or disclose in any manner (including by making a press
release or any other announcement), (i) any matters relating to this Agreement
(including the terms and conditions of this Agreement) or the transactions
contemplated by this Agreement; or (ii) any proprietary and non-public
information, in any form, relating to the Company or its business (together with
the information described in clause (i) above, the (“Confidential Information”);
provided, however, that (a) such proprietary and confidential information may be
revealed, divulged or made known as allowed by the Board for the purpose of
conducting the business of the Company, (b) Members shall be permitted to
discuss the contents of reports received by the Members and additional
information relating to such Members’ Capital Accounts with such Members’
advisors, lawyers and accountants, (c) Members (other than Members who are
individuals) may disclose any such information to their Affiliates and direct





--------------------------------------------------------------------------------





and indirect investors or to a current or former general or limited partner,
shareholder, officer, director, representative, agent, employee, member or
beneficiary of such Member consistent with such Member’s ordinary course of
business (provided that such Persons agree to maintain the confidentiality of
such information in accordance herewith), (d) Members (other than Members who
are individuals) may disclose such proprietary and confidential information as
part of a Member’s normal reporting, rating or review procedure (including
normal credit rating and pricing process), or, with respect to summary financial
data regarding the Company or its performance, in connection with such Member’s
or such Member’s Affiliates normal fund raising, marketing, informational or
reporting activities at a customary level of detail(provided that such Persons
agree to maintain the confidentiality of such information in accordance
herewith), (e) Members shall be permitted to disclose any such information if
required by applicable Law, provided such Members provide the Company reasonable
prior opportunity to comment upon such disclosure to the extent permitted by Law
and agree to cooperate to take reasonable steps to minimize the extent of any
such required disclosure, (f) subject to the last sentence of Section 9.3, the
HCC Secondees may disclose any such information to HCC and its Affiliates
(provided that HCC and such Affiliates agree to maintain the confidentiality of
such information in accordance with the agreement described in the last sentence
of Section 9.3) and (g) Caladrius may disclose information relating to the
Company to the extent required under law (as determined by Caladrius in its sole
discretion) in connection with reports, registration statements, prospectuses,
proxy statements and other documents it files with the Securities and Exchange
Commission.


b.The term “Confidential Information” does not include information that (i) was
in the public domain prior to the time it was furnished to recipient or is at
the time of the alleged breach (through no willful or improper action or
inaction by such recipient) generally available to the public, (ii) was or
becomes available to a Member on a non-confidential basis from a source other
than one of the other Members or its Affiliates or the Company, provided such
other source not be known by the Member to be bound by a confidentiality
obligation to the other Members or the Company, (iii) is lawfully known to a
Member prior to disclosure of the Confidential Information by the other Members,
or (iv) is independently developed by a Member without any use of any
Confidential Information.


Section 7.4No Contractual Appraisal Rights. No Member or Transferee shall have
any contractual appraisal rights as to its Units in the Company that might arise
in connection with any amendment of this Agreement, any merger or consolidation
in which the Company is a constituent party to the merger or consolidation, any
conversion of the Company into another business form, any transfer to or
domestication in any jurisdiction by the Company, or the sale of all or
substantially all of the Company’s assets.


Section 7.5Conflicts of Interest; Other Activities. Subject to Section 7.6
hereof, the Members expressly acknowledge and agree that Caladrius, HCA and
their Affiliates, and each of their respective officers, directors,
stockholders, partners, members, managers, agents and employees (collectively,
the “Interested Parties”) (i) are permitted to have, and may presently or in the
future have, investments or other business relationships with entities engaged
in any business currently conducted by the Company, including the Business, or
as may be conducted in the future, other than through the Company or any of its
Subsidiaries (an “Other Business”); (ii) the Interested Parties have and may
develop a strategic relationship with businesses that are and may be competitive
with or complementary to the Company; (iii) none of the Interested Parties will
be prohibited solely by virtue of their investments in the Company or its
Subsidiaries from pursuing and engaging in any such activities; (iv) none of the
Interested Parties will be obligated to inform or present the Company or its
Subsidiaries or the Board of any such opportunity, relationship or investment;
(v) the other Members will not acquire or be entitled to any interest or
participation in any Other Business as a result of the participation therein of
any of the Interested Parties; and (vi) the involvement of the Interested
Parties in any Other Business will not constitute a conflict of interest by such
Persons with respect to the Company or any of its Subsidiaries. Subject to the
foregoing limitations, the Members hereby waive, to the fullest extent permitted
by Law, any and all rights and claims that they may otherwise have against the
Interested Parties as a result of any such competitive activities, and the
Members expressly renounce any interest or expectancy that the Interested
Parties offer an opportunity to participate in, or be informed about, any
Excluded Opportunity.


Section 7.6Non-Competition.


a.Each Member hereby covenants and agrees that during the Non-Competition
Period, no Member, nor any Affiliate thereof, shall, without first obtaining the
prior written consent of the other Member, engage in a Competing Business;
provided, however, a Member may merge with or acquire a third party that engages
in a Competing Business if such Competing Business constitutes five percent (5%)
or less of the entire business of such third party in terms of GAAP revenue;
provided, further, that, subject to Section 7.8(f), each Member and any
Affiliate thereof may engage in a Competing Business in any country in Europe
following the second anniversary of the closing of the transactions contemplated
by the Unit Purchase Agreement (the “Closing Date”); provided, further however,
that, subject to Section 7.8(f), each Member and Affiliate thereof may engage in
a Competing Business in any country in Europe following





--------------------------------------------------------------------------------





the first anniversary of the Closing Date if the Initiating Party,
Non-Initiating Party and the Company are unable to agree on terms for the EU
Collaboration pursuant to Section 7.8(b) by the first anniversary of the Closing
Date.


b.Caladrius and the Company hereby covenant and agree that for so long as the
Technology License Agreement remains in effect, neither Caladrius nor the
Company, nor any Affiliate of the foregoing, shall, without first obtaining the
prior written consent of HCA, directly or indirectly engage in a Competing Asian
Business. HCC shall not be deemed to be an Affiliate of Caladrius or the Company
for purposes of this Section 7.6(b).


c.For the sake of clarity, the covenants set forth in Section 7.6(b) shall
terminate upon termination of the Technology License Agreement.


d.Notwithstanding anything to the contrary set forth herein, HCA or its
Affiliates shall not be deemed to be engaging in a Competing Business or
Competing Asian Business based on its activities with respect to (i) any
research, development, distribution, marketing, manufacturing and sales of
consumables for regenerative medicine and/or diagnostics and (ii) any equipment
business in relation to manufacturing, research, development, evaluation and
quality management of cell-based therapies (the “Permitted Activities”); and
Caladrius and/or the Company shall not be deemed to be engaging in a Competing
Business or Competing Asian Business based on their engaging in the Permitted
Activities.


e.The covenants set forth in this Section 7.6 shall terminate immediately with
respect to HCA and its Subsidiaries and Affiliates upon (i) the Company’s
Bankruptcy, (ii) a Majority Asset Sale or a True Sale of the Company, (iii) the
Company breaches any of its material obligations under the Technology License
Agreement (it being understood that the obligations of the Company under
Sections 2, 3.1, 3.3, 4.1, and 4.2 of the Technology License Agreement shall be
deemed material) or Caladrius or the Company breaches any of their material
obligations under this Agreement (it being understood that the obligations of
Caladrius and/or the Company under Sections 3.2, 5.1, 6.3(a), 7.7, 8.5, 8.6,
8.8, 8.9, and 9 of this Agreement shall be deemed to be material), in each ease,
such breach is not cured for a period of sixty (60) days after the Company or
Caladrius, as applicable, is provided notice of such breach, or (iv) HCA’s
exercise of its put option pursuant to Section 8.8 in the event Caladrius
becomes a CoC Member.


Section 7.7HCC Secondees. HCC may, in its sole discretion, second, at any one
time, up to four (4) employees of HCC or its Affiliates to the Company for a
period of at least six months, or some other period agreed to by HCC and
Caladrius (the “HCC Secondees”). Such HCC Secondees shall work with and be
trained (pursuant to a training program prepared by HCC and the Company) under
the supervision of Company employees serving in the following roles and
performing the following tasks and shall have access to all information relevant
to performance of the following roles and tasks such that following the
secondment, the HCC Secondees shall have received training in each of the
following roles and tasks to reasonably enable the HCC Secondees to perform each
of the following roles and tasks:


a.Manager of Manufacturing Operations: Manufacturing operations and inspection
technology (managing the entire manufacturing operations process for delivery of
cell therapy client services, including manufacturing, quality assurance,
quality control, cell product manufacturing and development through the
manufacturing sciences and technology (MSAT) functions which include technology
transfer and manufacturing process development);


b.Manager of Facilities: Management, development, design and operation of
facilities;


c.Manager of Sales and Operations: Lead generation, prospecting, client
engagement, negotiation and contracting with customers and general business
operations; and


d.Manager of Business Strategy: Client/Alliance Management, management of the
relationship and project.


The HCC Secondees shall report exclusively to the president of the Company but
shall remain employees of HCC or its Affiliates and HCC shall be responsible for
the HCC Secondees’ salaries and benefits. For the avoidance of doubt, the HCC
Secondees shall not have any line management responsibilities with respect to
the operation of the Company.
Section 7.8Joint Presence in EU. Caladrius, the Company and HCA anticipate that
they will conduct the Business in Europe in accordance with an agreement
reflecting the terms outlined in this Section 7.8. In this regard, until the
first anniversary of the Closing Date, Caladrius on the one hand and HCA and its
Subsidiaries and Affiliates on the other hand shall have a right of first
negotiation, on the terms set forth in this Section 7.8, with respect to any EU
Collaboration.





--------------------------------------------------------------------------------







a.In the event that, prior to the first anniversary of the Closing Date, the
board of directors, managers, or other applicable governing body of a Caladrius
Entity on the one hand or HCA or its Subsidiaries or Affiliates on the other
hand (the “Initiating Party”), acting in good faith, authorizes the Initiating
Party or any of its officers, directors, managers, representatives, agents to
initiate efforts to negotiate a collaboration, joint venture or other agreement
with any third party (a “Third Party”), other than Non-Initiating Party, to
Conduct the Business in any country in Europe (the “EU Collaboration”), then
prior to any such Person initiating any discussions relating to a potential EU
Collaboration with any Third Party, the Initiating Party shall promptly give the
Non-Initiating Party written notice (the “Negotiation Notice”) of the identity
of the Third Party with which discussions are contemplated and the proposed
terms of the EU Collaboration in a reasonable detail.


b.For a period of 90 days after the Non-Initiating Party’s receipt of the
Negotiation Notice (the “Negotiation Period”) (which Negotiation Period may,
subject to the last clause of Section 7.6(a), extend beyond the first
anniversary of the Closing Date), the Non-Initiating Party and the Initiating
Party shall negotiate in good faith the terms and conditions under which the
Initiating Party, Non-Initiating Party and the Company will agree to conduct the
EU Collaboration. During the Negotiation Period, neither the Initiating Party
nor any of its officers, directors, representatives, agents or Affiliates shall
knowingly encourage, solicit, initiate or respond to or participate in any way
with respect to any proposal, discussions, negotiations, requests for
information or other similar matters from a Third Party with respect to any EU
Collaboration.


c.If during the Negotiation Period the Initiating Party, Non-Initiating Party
and the Company are unable to agree on terms for the EU Collaboration, the
Initiating Party will have the right for a period of 90 days following the end
of the Negotiation Period to negotiate terms of and enter into the EU
Collaboration with the Third Party on terms not substantially more favorable to
the Third Party than the terms last proposed by the Non-Initiating Party during
the Negotiation Period. If prior to the first anniversary of the Closing Date,
the Initiating Party enters into an EU Collaboration with a Third Party in
accordance with this Section 7.8, then the Non-Initiating Party may conduct the
Business in Europe free of any restrictions of this Agreement.


d.In the event the Initiating Party, Non-Initiating Party and the Company agree
on the terms for the EU Collaboration and determine to establish a joint
venture, partnership or other entity for the EU Collaboration (the “EU JV”), the
definitive agreement governing the EU Collaboration and EU JV shall include
provisions requiring the approval of both Caladrius on the one hand and HCA or
its Subsidiary or Affiliate, as applicable, on the other hand (each a
“Collaboration Member”) for any of the following actions with respect to the EU
Collaboration and EU JV:


i.approval of an annual business plan and budget for the EU JV or any variance
from an approved budget by more than 5%; provided, however, if the Collaboration
Members fail to approve an annual business plan or budget in a timely fashion,
those of the previous year shall apply;


ii.change in the dividend policy of the EU JV;


iii.removal of the president of the EU JV;


iv.change in the compensation of directors and senior officers of the EU JV
earning an annual salary of $200,000 or more;


v.change in the business of the EU JV;


vi.amendment to constituent documents of the EU JV or the transaction agreements
that create the EU JV or EU Collaboration;


vii.issuances or redemptions of equity or debt of the EU JV other than
third-party debt as contemplated by a budget approved by the governing body of
the EU JV;


viii.granting or creating liens, mortgages or other security interests on any
assets of the EU JV other than as contemplated by a budget approved by the
governing body of the EU JV;


ix.admission of new members of the EU JV;


x.merger or consolidation involving the EU JV other than for purposes of
changing domicile;





--------------------------------------------------------------------------------







xi.equity investments by the EU JV in a third party;


xii.purchase, sale or disposal of assets or capital investments held by the EU
JV over $500,000 other than pursuant to a budget approved by the governing body
of the EU JV;


xiii.entering into or amending an agreement binding on the EU JV that
contemplates expenditures in excess of $500,000 in any 12-month period, or that
has a duration of more than 12 months, or that is otherwise material to the EU
JV or the EU Collaboration;


xiv.creating, entering into or amending any material employment agreement,
severance arrangement or employee benefit plan with respect to the employees of
the EU JV;


xv.sale, assignment, abandonment or licensing of material intellectual property
of the EU JV or sublicensing of any material intellectual property of the EU JV
contemplated to be owned by both parties commensurate to ownership interests in
the Company upon entering into the Transaction;


xvi.contracts or transactions between the EU JV and any of its members (or its
Affiliates) (other than as provided in the documents governing the EU JV);


xvii.initiating or settling litigation or arbitration involving the EU JV;


xviii.changes in the EU JV’s material accounting policies or accountants;


xix.suspension of the business of the EU JV or voluntary bankruptcy, termination
or liquidation of the EU JV;


xx.incurrence or guarantee of any debt of the EU JV of $5,000,000 or more; and


xxi.creation of any Subsidiaries or Affiliates of the EU JV.


e.The covenants set forth in this Section 7.8 shall terminate with respect to
HCA and its Subsidiaries and Affiliates upon (i) the Company’s Bankruptcy, (ii)
a Majority Asset Sale or a True Sale of the Company, (iii) the Company breaches
any of its material obligations under the Technology License Agreement (it being
understood that the obligations of the Company under Sections 2, 3.1, 3.3, 4.1,
and 4.2, of the Technology License Agreement shall be deemed material) or
Caladrius or the Company breaches any of their material obligations under this
Agreement (it being understood that the obligations of Caladrius and/or the
Company under Sections 3.2, 5.1, 6.3(a), 7.7, 8.5, 8.6, 8.8, 8.9, and 9 of this
Agreement shall be deemed to be material), in each ease, such breach is not
cured for a period of sixty (60) days, or (iv) HCA’s exercise of its put option
pursuant to Section 8.9 in the event Caladrius becomes a CoC Member.


f.In the event (i) HCA and a Caladrius Entity do not enter into a EU
Collaboration with each other and (ii) HCA initiates efforts to negotiate a
collaboration, joint venture or other agreement with a Third Party to conduct an
EU Collaboration with such Third Party or otherwise seeks to conduct the
Business in Europe, HCA shall, prior to conducting any Business in Europe,
negotiate in good faith with PCT to obtain a license from PCT for the right to
use the Company’s Intellectual Property, Intellectual Property Rights, and other
rights and assets relating to the Business in Europe.


Section 7.9No Agreement with Respect to the Conduct of the Business in
Geographic Regions Outside of Asia, the Territory and Europe. Each Member agrees
that, other than as set forth herein with respect to the conduct of the Business
in Asia and the Territory and the potential collaboration between the Parties in
Europe, there is no agreement among the Members with respect to the conduct of
the Business (or with respect to Europe, the potential conduct of the Business)
outside of Asia, the Territory and Europe.


Section 7.10Non-Solicitation. During the term of this Agreement, (i) neither
Member (the “Soliciting Member”) may (and each Member shall cause each of its
Affiliates, officers, directors and employees and other Persons under its
control not to) directly or indirectly, including without limitation through any
of its personnel, cause, solicit, entice or induce, or attempt to cause,
solicit, entice or induce, any employee or consultant of the other Member (and
the Company only in the event HCA or one of its Affiliates is the Soliciting
Member) to leave his or her current employment, to accept employment with
Soliciting Member





--------------------------------------------------------------------------------





or any of its Affiliates or any other Person, or to interfere in any manner with
the business of PCT or Caladrius and (ii) HCA shall not, and will cause its
Affiliates to not, hire in any capacity any former employee of PCT that is hired
by Hitachi Ltd. and its Affiliates.


Section 7.11Share-Based Compensation. In the event that after the date hereof
Caladrius grants awards of options, restricted stock units, stock appreciation
rights or restricted stock awards settled in or exercisable for capital stock of
Caladrius (“Caladrius Equity Awards”) to employees, consultants, service
providers of the Company, the Company shall treat such Caladrius Equity Awards
as non-cash items.


ARTICLE VIII
TRANSFERS; RESIGNATIONS AND RELATED RIGHTS
Section 8.1    Restrictions on Transfer. No Member shall be entitled to
Transfer, directly or indirectly, all or any
part of its Units or other Equity Securities held by such Member in the Company,
a.    unless the Transfer:


(i)is permitted under Section 8.2, which Transfer may be effectuated without the
consent of the Board or any Member;


(ii)is approved by the Member not Transferring Units or other Equity Securities
(the “Non-Transferring Member”) under Section 8.3, and to the extent applicable,
is made in compliance with Section 8.5;


(iii) is between HCA and its Affiliates or Subsidiaries (for the purpose of this
Section 8.1(a)(iii) only, Hitachi Ltd. and all of its Subsidiaries shall be
considered Affiliates of HCA); or


(iv)is permitted pursuant to any of the other terms of Article VIII; and


b.    unless the Transfer satisfies each of the conditions in Section 8.4,
unless the compliance with such conditions has been waived in writing by the
Non-Transferring Member.


Any attempted Transfer in violation of the restrictions set forth in this
Section 8.1 shall, to the fullest extent permitted by Law, be null and void ab
initio and of no force or effect.
Section 8.2    Permitted Transfers. Notwithstanding Section 8.1 but subject to
the other restrictions in this Article VIII, any Member may make any Transfer of
all or any portion of its Units or other Equity Securities pursuant to and in
accordance with Sections 3.2, 8.5, 8.6, 8.8, and 8.9 (each such transaction, a
“Permitted Transfer” and the recipient thereof, a “Permitted Transferee”). Any
Units or other Equity Securities Transferred to a Permitted Transferee pursuant
to this Section 8.2 shall be held by such Person as a Transferee, unless (i) the
Permitted Transferee is already a Member, in which event it will acquire the
Transferred or other Equity Securities Units in its capacity as a Member or
(ii) the admission of such Transferee as a Substitute Member is approved by the
Board under Section 8.3.


Section 8.3    Transfers Approved by Member. The Non-Transferring Member may at
any time approve in writing the Transfer of part or all of the Units or other
Equity Securities held by a Member. Subject to Section 8.7, Any Person acquiring
such Units or other Equity Securities pursuant to a Transfer approved under this
Section 8.3 shall be admitted to the Company as a new Member (the “Substitute
Member”) entitled to exercise all of the rights of a Member under this Agreement
upon the execution of this Agreement by the Transferee.


Section 8.4    Restrictions Applicable to All Transfers.


a.    Written Notice to Company. The Company and the Non-Transferring Member
shall receive the following notices of any Voluntary or Involuntary Transfer,
unless waived in writing by the Non-Transferring Member:


(i)    a Member shall advise the Company and the Non-Transferring Member no
later than thirty (30) days prior to any proposed Transfer, if the Transfer is
treated as a Permitted Transfer under Section 8.2, or is a Transfer for which
the Member seeks the consent of the Non-Transferring Member under Section 8.3;
or


(ii)    no later than ten (10) days after an Involuntary Transfer, the Person(s)
acquiring the Units so involuntarily Transferred shall give written notice to
the Company and the Non-Transferring Member.







--------------------------------------------------------------------------------





The written notice provided to the Company and the Non-Transferring Member under
this Section 8.4(a) shall provide to the Non-Transferring Member sufficient
information to allow it to make the determinations under Section 8.4(b).
b.    Generally Applicable Transfer Restrictions. Notwithstanding anything in
this Article VIII to the contrary, no Transfer of any Units or other Equity
Securities, whether voluntary or involuntary, shall be valid or effective as to
the Company, unless the Non-Transferring Member determines in good faith that
the Transfer does not (or unless the Non-Transferring Member elects to waive
such restriction):


(i)    require registration of any Units in the Company under any securities
Laws of the United States of America, any state or any other jurisdiction;


(ii)    subject the Company or any of its Members to registration under any
securities or commodities Laws of the United States of America, any state or any
other jurisdiction;


(iii)    constitute, alone or when added to other Transfers, trading on an
established securities market or a secondary market, or on an equivalent of such
market, for purposes of Code Section 7704, 469(k) or 512(c)(2) or any successor
provisions;


(iv)    result in the taxation of the Company as an association taxable as a
corporation for federal income tax purposes;


(v)violate or will be inconsistent with any representation or warranty made by
the transferor at the time the transferor subscribed for or acquired the Units
being transferred; or


(vi)result in a breach or violation of any Transfer restrictions contained in
any loan documentation (and/or guaranty) relative to any indebtedness
encumbering all or any portion of the Company’s property and/or any other
agreement binding upon the Company, unless such Transfer restrictions are waived
by the Non-Transferring Member, the applicable lender and/or the parties to such
agreement, as the case may be.


c.    Designation of Single Representative. If the Transfer would result in the
joint or multiple ownership of any Units or other Equity Securities that are to
be Transferred, the Non-Transferring Member may require the designation of a
single representative to represent the entire Transferred Units or other Equity
Securities for the purpose of receiving all notices which may be given and all
payments which may be made under this Agreement and for the purpose of
exercising all other rights exercisable as to such Transferred Units or other
Equity Securities under the provisions of this Agreement.


d.    Acceptance of Agreement. The Non-Transferring Member may require that the
party to whom the Units or other Equity Securities have been Transferred to
execute, acknowledge and deliver to the Company a Transfer agreement, in form
and substance satisfactory to the Non-Transferring Member, and the Company
acknowledging that such Person is subject to all of the terms and conditions of
this Agreement. To the fullest extent permitted by Law, the Person acquiring
such Units or other Equity Securities shall, however, be subject to all of the
terms and conditions of this Agreement, whether or not such a Transfer agreement
is executed.


e.    Expenses. The Transferee shall be responsible for paying all expenses
incurred by the Company and the Non-Transferring Member in ensuring that the
Transfer is in compliance with all the terms and conditions of this
Article VIII. Until such amounts have been paid, such Person shall not be
entitled to any of the rights, privileges or interests of either a Transferee or
Member, as the case may be, under this Agreement.
f.    No Release of Liability. The Transfer of Units or other Equity Securities
shall not relieve the transferor from any Liability that it may owe to the
Company, whether for unpaid Capital Contributions or other obligations, unless
the transferor is released in writing by the Non-Transferring Member from such
Liability.


Section 8.5    Right of First Negotiation.


a.    Subject to the last sentence of this Section 8.5(a), if, at any time
following the third (3rd) anniversary of the Effective Date, a Member receives a
bona fide offer or indication of interest from a Third Party Purchaser to
purchase all, but not less than all, of such Member’s Equity Securities held by
such Member (such Member, the “Selling Member”), such Selling Member shall
notify the other Member (the “Responding Member”) in writing that it desires to
sell all of its Equity Securities to the Third Party Purchaser (the “Offer”) and
such notice shall include the proposed terms and conditions in reasonable
detail, including the identity of the Third Party Purchaser, the price per Unit
and





--------------------------------------------------------------------------------





any other material terms relating to the Offer. Notwithstanding anything herein
to the contrary, Caladrius may sell in one or a series of transactions up to 20%
of the outstanding Equity Securities (including, for the avoidance of doubt,
prior to the third (3rd) anniversary of the Effective Date), subject only to the
provisions of this Section of 8.5, other than the three-year restriction on
sales set forth in the first sentence of this Section 8.5(a)).


b.    To exercise its rights under this Section 8.5, the Responding Member must
deliver a written notice (a “Participation Notice”) to the Selling Member within
ten (10) Business Days of receiving the Offer indicating that it desires to
purchase all, but not less than all, of the Selling Member’s Equity Securities.
If the Responding Member does not timely deliver a Participation Notice, then
the Selling Member shall be free to Transfer its Equity Securities on terms and
conditions substantially similar to (and in no event more favorable than) the
terms and conditions set forth in the Offer to such Third Party Purchaser and
shall not have any further obligations under this Section 8.5 or Section 8.6;
provided, however, that if such Transfer is not consummated with such Third
Party Purchaser within one hundred twenty (120) days after expiration of such
ten (10) Business Day period, any Transfer of the Equity Securities of the
Selling Member shall again become subject to the rights of first negotiation and
co-sale on the terms set forth in Section 8.5 and Section 8.6. Following the
receipt by the Selling Member of the Participation Notice, the Selling Member
and the Responding Member shall negotiate the Offer in good faith for a period
not to exceed seventy-five (75) days after the delivery of the Participation
Notice (such seventy-five (75) day period, the “Purchase Period”). If the
Responding Member and Selling Member have not entered into a binding agreement
with respect to the Transfer of the Equity Securities prior to the expiration of
the Purchase Period, then, the Selling Member shall be free to Transfer its
Equity Securities to the Third Party Purchaser on terms and conditions
substantially similar to (and in no event more favorable than) the terms and
conditions set forth in the Offer (a “Third Party Transfer”) and shall not have
any further obligations under this Section 8.5 or Section 8.6; provided,
however, that if such Third Party Transfer is not consummated within one hundred
twenty (120) days after expiration of the Purchase Period, any Transfer of the
Equity Securities held by the Selling Member shall again become subject to the
rights of first negotiation and co-sale on the terms set forth in Section 8.5
and Section 8.6.


Section 8.6    Co-Sale Right.


a.    In the event of a proposed Third Party Transfer, in lieu of exercise of
the right of first negotiation set forth in Section 8.5, the Responding Member
shall have the right to participate in such Third Party Transfer on the same
terms and conditions as the Selling Member in accordance with the terms set
forth in this Section 8.6.


b.    To exercise its rights hereunder, the Responding Member must provide a
Participation Notice to the Selling Member within ten (10) Business Days of
receiving the Offer indicating that it desires to sell all, but not less than
all, of its Equity Securities on the terms and conditions set forth in the Offer
(as equitably adjusted to take into account the Equity Securities held by the
Responding Member). If the Responding Member does not timely deliver a
Participation Notice, then the Selling Member shall be free to Transfer its
Equity Securities on terms and conditions substantially similar to (and in no
event more favorable than) the terms and conditions set forth in the Offer to
such Third Party Purchaser and shall not have any further obligations under
Section 8.5 or this Section 8.6; provided, however, that if such Transfer is not
consummated within one hundred twenty (120) days after expiration of such ten
(10) Business Day period, any Equity Securities proposed to be Transferred by
the Selling Member shall again become subject to the rights of first negotiation
and co-sale on the terms set forth in Section 8.5 and this Section 8.6.


c.    To the extent the Responding Member exercises its right of participation
in accordance with the terms and conditions set forth in this Section 8.6, the
Responding Member and Selling Member agree that the terms and conditions of such
Transfer will be memorialized in, and governed by, a written purchase and sale
agreement with the prospective Third Party Purchaser (the “Purchase and Sale
Agreement”) with customary terms and provisions for such a transaction, and the
Responding Member and Selling Member further covenant and agree to negotiate in
good faith a Purchase and Sale Agreement reasonably satisfactory to the
Responding Member and Selling Member.


d.    In the event the Third Party Purchaser refuses to purchase Equity
Securities from a Responding Member exercising its rights of co-sale hereunder,
the Selling Member shall not sell to such Third Party Purchaser any Equity
Securities unless and until, simultaneously with such sale, the Third Party
Purchaser shall purchase such Equity Securities from such Responding Member for
the same consideration and on the same terms and conditions as the Third Party
Transfer described in the Offer.


Section 8.7    Rights and Obligations of Transferee. Any Person who acquires
Equity Securities in the Company by Transfer shall hold such Equity Securities
as a Transferee, unless the Non-Transferring Member approves the admission of
such Person as a Member under Section 8.3 or unless such Person has been
previously admitted as a Member, in which event it





--------------------------------------------------------------------------------





shall acquire such Units as a Member. Each Transferee shall be bound and be
subject to all of the restrictions applicable to a Member, including the
Transfer restrictions of Articles VIII. In addition, a Transferee shall be
entitled, as to the Equity Securities acquired (and only to the extent such
rights were Transferred), only to share in such Profits and Losses, to receive
such Distribution or Distributions, and to receive such allocation of income,
gain, loss, deduction or credit, or similar item, to which the prior holder of
the Equity Securities was entitled. Such Transferee shall not be entitled to
exercise any rights or powers of a Member. Furthermore, if at the time the
Transferee acquires any such Equity Securities, the Person previously holding
such Equity Securities was obligated to make any further Capital Contributions
to the Company with respect to the Equity Securities so Transferred, the
Transferee will be similarly obligated to make such Capital Contributions to the
Company, when and as required by the terms of this Agreement, and, if failing to
do so, will be subject to the same consequences as would have applied to the
Member first acquiring such Equity Securities directly from the Company. A
Person who permits all or part of its Equity Securities to be Transferred to a
Transferee shall remain, unless the Board otherwise provides, liable for any and
all obligations due and owing to the Company as to the Equity Securities so
Transferred (including the obligation, if any, to make additional Capital
Contributions to the Company), even though the Transferee also becomes obligated
for the performance of such obligations.


Section 8.8    Member Change of Control
.
a.     If a Member is subject to a Member Change of Control (a “CoC Member”),
then the other Member (the “Non-CoC Member”) may offer to Transfer all of its
Equity Securities (the “CoC Units”) to the CoC Member.As promptly as practical
following the effectiveness of such Member Change of Control, such CoC Member
shall give written notice (the “CoC Notice”) to the Company and to the Non-CoC
Member of the effectiveness of the Member Change of Control, and for a period of
thirty (30) days following receipt of such CoC Notice, the Non-CoC Member may
send a written notice of its intent to Transfer the CoC Units held by the
Non-CoC Member to the CoC member and the Company (the “CoC Unit Transfer
Notice”). Promptly following receipt by the Company and the CoC Member of the
CoC Unit Transfer Notice, the Non-CoC Member and the Company shall determine the
CoC Fair Market Value (as defined below) of the CoC Units in accordance with
Section 8.8(b). Promptly following determination of the CoC Fair Market Value of
the CoC Units, the Non-CoC Member shall issue a second notice containing the CoC
Fair Market Value of the CoC Units (the “Valuation Notice”) to the CoC Member.
The Non-CoC Member shall be obligated to sell all of the Units subject to the
CoC Unit Transfer Notice to the CoC Member and the CoC Member shall be obligated
to purchase such Units, all in accordance with the terms of this Agreement at
the price set forth in the Valuation Notice. If the Non-CoC Member fails to
timely deliver the CoC Unit Transfer Notice or Valuation Notice, the CoC Member
shall be under no obligation to purchase any CoC Units pursuant to this Section
8.8(a).


b.    For purposes of this Agreement, “CoC Fair Market Value” shall mean, with
respect to each Equity Security, the fair market value of such Equity
Securities, as shall be mutually agreed upon by the Non-CoC Member and the CoC
Member based upon the per Equity Security cash consideration that would
reasonably be expected to be paid, in a transaction involving a willing buyer
under no compulsion to buy and a willing seller under no compulsion to sell, for
the CoC Units pursuant to Section 8.8(a); provided, however, that should the
Non-CoC Member and CoC Member fail to agree on the fair market value of such
Equity Securities within fifteen (15) days of the CoC Unit Transfer Notice, then
such determination shall be made by two Valuation Firms, one of which shall be
selected by the Non-CoC Member and the other which shall be selected by the CoC
Member. The Valuation Firms shall be required to determine the CoC Fair Market
Value of the CoC Units within thirty (30) days after being notified and
accepting of their selection. If the determinations of the CoC Fair Market Value
of the CoC Units of each Valuation Firm are within ten percent (10%) of each
other, the CoC Fair Market Value for purposes of Section 8.8 shall be the
average of the two determinations. If the determinations of the CoC Fair Market
Value of the CoC Units of each Valuation Firm are not within ten percent (10%)
of each other, then the Valuation Firms shall select a third Valuation Firm to
make another determination of the CoC Fair Market Value of the CoC Units within
thirty (30) days after being notified of and accepting its selection. In the
event that a third Valuation Firm is selected, the CoC Fair Market Value of the
CoC Units shall be the average of the two determinations that are closest in
value to each other. In preparing the CoC Fair Market Value determinations, each
Valuation Firm shall be provided with the same level of access to the Company’s
management and the same source documents and information regarding the Company
(subject to entering into confidentiality agreements reasonably acceptable to
the Company). Each Valuation Firm shall determine a single point estimate of the
CoC Fair Market Value of the CoC Units, not a range of values. The fees and
expenses of the Valuation Firm selected by the Non-CoC Member and the CoC Member
to determine CoC Fair Market Value of the CoC Units shall be paid by such
Non-CoC Member and the CoC Member, as applicable. In the event a third Valuation
Firm is required to be selected in accordance with this Section 8.8(b), the fees
and expenses of such firm shall be split evenly between the Non-CoC Member and
the CoC Member.







--------------------------------------------------------------------------------





c.    The closing of any purchase and sale of the CoC Units described in this
Section 8.8 shall be made pursuant to a customary purchase and sale agreement
and shall occur within forty-five (45) days of receipt of the Valuation Notice
or at such other time as the participating Members agree; provided, however,
that if such Transfer would require the participating Members to obtain
regulatory approval or other third party approval pursuant to applicable Law
prior to consummating such sale, such forty-five (45) day period shall be
extended to the date that is five (5) days after such regulatory or other
approval has been obtained. The place for the closing of any purchase and sale
described in Section 8.8 shall be the principal office of the Company or at such
other place as the participating Members shall agree.


Section 8.9    Put Option.


a.    At any time following the tenth (10th) anniversary of the Effective Date
(the “Put Period”), HCA shall have the right on one occasion (the “Put Option”),
exercisable by delivery of a written notice to Caladrius or the Company, as
applicable, at any time during the Put Period (such notice, the “Put Notice” and
such date of exercise, the “Put Date”), to require Caladrius or the Company to
purchase all or some of the Equity Securities then held by HCA and/or its
Affiliates (the “HCA Units”) set forth in the Put Notice for an amount per Unit
(the “Put Price”) equal to the lower of (i) the CoC Fair Market Value of the HCA
Units subject to the Put Option as determined in accordance with Section 8.8(b)
and (ii) with respect to each HCA Unit subject to the Put Option, the HCA
Original Purchase Price plus interest on the HCA Original Purchase Price at a
rate of two percent (2.0%) per annum compounded annually; provided, however,
that, notwithstanding anything to the contrary contained herein, if HCA and its
Affiliates offer to sell a number of HCA Units held them in excess of twenty-one
percent (21%) of the Company’s outstanding Equity Securities pursuant to this
Section 8.9, then Caladrius shall be required to purchase all such HCA Units but
in no event shall the aggregate purchase price of such HCA Units to be sold
pursuant to this Section 8.9 exceed an amount equal to the HCA Maximum Unit
Purchase Price.


b.    HCA shall, upon delivery of such Put Notice, be obligated to sell all of
the Units subject to the Put Option to Caladrius or the Company, as applicable,
and Caladrius or the Company, as applicable, shall be obligated to purchase such
Units, all in accordance with the terms of this Agreement.


c.    The closing of any purchase and sale of Units pursuant to this Section 8.9
(the “Put Option Closing”) shall be pursuant to a customary purchase and sale
agreement (a “Put Agreement”) and take place at the principal office of the
Company within ninety (90) days following the determination of the applicable
Put Price, or at such other time as HCA and Caladrius or the Company, as
applicable, may mutually determine in writing; provided that if such closing
would require Caladrius or the Company to obtain regulatory approval or other
third party approval pursuant to applicable Law prior to consummating such
purchase, such ninety (90)-day period shall be extended to the date that is five
(5) days after such regulatory or other approval has been obtained. At the Put
Option Closing, HCA, Caladrius and the Company shall have executed and delivered
the Put Agreement to each other and HCA shall transfer to Caladrius or the
Company, as applicable, all of the HCA Units subject to the applicable Put
Option, free and clear of all liens by duly executed purchase and sale
agreement, which agreement shall include representations and warranties by HCA
solely with respect to due authorization, title, absence of liens and the
enforceability of the contemplated transaction (which representations and
warranties shall survive such Put Option Closing), in exchange for payment of
immediate available funds by Caladrius or the Company, as applicable, to HCA of
the purchase price for such HCA Units.


ARTICLE IX
MEMBER RIGHTS


Section 9.1    Preemptive Rights
.
a.    Purchase Rights. Subject to the terms of this Section 9.1, each Member and
holders of Additional Interests (to the extent that the Company has agreed in
connection with the issuance of such Additional Interests to grant the holder
thereof preemptive rights under this Section 9.1) (each a “Preemptive Rights
Member” and, collectively, the “Preemptive Rights Members”) shall have a
preemptive right to purchase New Securities (as defined below) that the Company
may, from time to time, propose to sell and issue or otherwise Transfer. Each
such Preemptive Rights Member’s preemptive rights shall be pro rata based on the
proportion that the Units then held by such Preemptive Rights Member bear to the
total number of Units then outstanding (such pro rata portion as to each such
Preemptive Rights Member, such Preemptive Rights Member’s “Preemptive Share”).







--------------------------------------------------------------------------------





b.    Definition of New Securities. “New Securities” shall mean any Additional
Interests or debt securities, whether now authorized or not, and irrespective of
the class and/or series of such equity securities.


c.    Exercise of Preemptive Rights. In the event the Company proposes to
undertake an issuance of New Securities, it shall give each Preemptive Rights
Member prior written notice of its intention, describing the type of New
Securities, and the price and other material terms upon which the Company
proposes to issue the same (each, an “Issuance Notice”). Each such Preemptive
Rights Member shall be entitled to purchase up to its respective Preemptive
Share of such New Securities for the same price and upon the same terms
specified in the Issuance Notice, by delivery of written notice to the Company
of such election within 10 Business Days after receipt of the Issuance Notice
and stating therein the quantity of New Securities to be purchased (each, a
“Rights Notice”). If a Preemptive Rights Member has elected to purchase any New
Securities pursuant to this Section 9.1(c), the sale of such securities shall be
consummated when directed by the Board (but in no event shall the electing
Member be required to purchase later than 120 days after the delivery of the
Rights Notice).


d.    Company’s Right of Sale. If a Preemptive Rights Member fails to exercise
its preemptive right within such 10 Business Day period, the Company shall have
120 days thereafter to sell or enter into an agreement to sell (pursuant to
which the sale of New Securities covered thereby shall be closed, if at all,
within 30 days from the date of said agreement) the New Securities not elected
to be purchased by such Preemptive Rights Member at the price and upon terms no
more favorable to the purchasers of such securities than specified in the
Issuance Notice. In the event the Company has not sold the New Securities or
entered into an agreement to sell the New Securities within said 120-day period
(or sold and issued New Securities in accordance with the foregoing 30 days from
the date of said agreement), the Company shall not thereafter issue or sell any
of such New Securities, without first re-offering such securities in the manner
provided above.


e.    Right to Defer Preemptive Rights. Notwithstanding the foregoing, if the
Board determines that time is of the essence in connection with any issuance of
New Securities, the Company may complete such issuance prior to offering the
Preemptive Rights Members the preemptive rights set forth in Section 9.1(c);
provided that, if and to the extent the Preemptive Rights Members subsequently
exercise their purchase rights hereunder, the Company, at its option, shall
ensure that either (i) any purchasers of New Securities will be required to sell
such New Securities so issued to any Preemptive Rights Member exercising its
rights in accordance with Section 9.1(c) as is required to give each such Member
the benefit of the rights contained therein, or (ii) the Company shall issue
such additional New Securities to any Member exercising its rights in accordance
with Section 9.1(c) as is required to give each such Member the benefit of the
rights contained therein.


f.     Expiration of Preemptive Rights. The rights granted in this Section 9.1
shall not be applicable to and shall expire upon the earlier of the consummation
of a Liquidation Event and a Public Offering.


g.    Assignability of Preemptive Rights. The preemptive right set forth in this
Section 9.1 may only be assigned or transferred by Preemptive Rights Member to a
Transferee who has acquired all of the Units held by such Member, which transfer
was otherwise permitted by the terms of this Agreement, provided that the
Transferee or assignee of such rights assumes, in writing, all of the
obligations of the transferor. The foregoing notwithstanding, no Transferee or
assignee shall have any preemptive rights for any sale or issuance of securities
subject to this Section 9.1 until the Company receives a copy of the executed
assumption described in the preceding sentence and any such rights shall not be
given retroactive effect.


h.    Compliance with Securities Laws. Notwithstanding anything in this
Section 9.1 to the contrary, the Company will have no obligation to issue any
New Securities to a Preemptive Rights Member unless the Board determines, in its
reasonable judgment, that such sale can be made pursuant to an available
exemption from the registration requirements of the Securities Act and the
registration requirements of applicable state Law, and other requirements of
applicable foreign Law. The Board may request that a Preemptive Rights Member
deliver to it a legal opinion, in form acceptable to it, confirming the
availability of an applicable exemption, with such opinion to be delivered at
the Member’s cost and expense.


Section 9.2    Basic Financial Information. The Company shall deliver to each
Member:


a.    within one hundred twenty (120) days after the end of each Fiscal Year,
annual consolidated financial statements of the Company on a stand-alone basis
for such Fiscal Year reflecting the cost allocations set forth in the Services
Agreement, including a consolidated balance sheet (together with comparisons to
the balance sheet of the Company at the end of the prior Fiscal Year), a
consolidated statement of operations and a consolidated statement of





--------------------------------------------------------------------------------





cash flows of the Company and its Subsidiaries for such year (together with
comparisons to the statements of income and cash flows of the Company for the
prior Fiscal Year), all prepared in accordance with GAAP, Services Agreement
and, to the extent requested and paid for by HCA, audited by independent
certified public accountants selected by HCA;


b.    within thirty (30) days after the end of each fiscal quarter of the
Company (except the last quarter of the Company’s fiscal year), quarterly
unaudited financial statements on a stand-alone basis for such fiscal quarter
reflecting the cost allocations set forth in the Services Agreement, including
an unaudited balance sheet, an unaudited statement of operations and an
unaudited statement of cash flows, together with a comparison to the Budget, all
prepared in accordance with the Company’s books and records and GAAP,
consistently applied, subject to changes resulting from normal year-end audit
adjustments; and


c.    within thirty (30) days after the end of each calendar month (except the
last month of the Company’s fiscal year), commencing with the month ending March
31, 2016, monthly unaudited financial statements on a stand-alone basis for such
month reflecting the cost allocations set forth in the Services Agreement,
including an unaudited balance sheet, an unaudited statement of operations and
an unaudited statement of cash flows, together with a comparison to the Budget
(the “Monthly Reports”), all prepared in accordance with the Company’s books and
records; provided that, the Monthly Reports shall be drafted in accordance with
GAAP, consistently applied, and subject to changes resulting from normal
year-end audit adjustments.


Section 9.3    Inspection Rights. The Company shall permit each Member and each
Member’s authorized employees, counsel, consultants, financial advisors and
accountants, which, with respect to HCA shall include the HCC Secondees, at such
Member’s expense, (a) to visit and inspect the Company’s properties, (b) to
examine its books of account and records, (c) to examine all documents, reports,
financial data and other information as the Members may reasonably request
(including any information necessary to comply with 22 U.S.C. 3102, 3103 and
3104) and (d) to discuss the Company’s affairs, finances and accounts with its
officers, all at such reasonable times as may be requested by such Member,
provided that no such visits, inspections or examinations shall be allowed
insofar as any of them would unreasonably interfere with the operations of the
Company. All HCC Secondees shall be subject to confidentiality agreements in a
form and substance reasonably acceptable to HCC, which agreements will include
restrictions on sharing confidential Company client information with any third
party, including HCC.


ARTICLE X
INDEMNIFICATION


Section 10.1    Indemnification.


a.    The Company shall, to the fullest extent permitted by applicable Law,
indemnify, defend and hold harmless each Board Member, their Affiliates, and all
of their respective stockholders, officers, directors, members, managers,
partners, agents and employees, and each representative, Officer and employee of
the Company (when acting in a capacity for and on behalf of the Company) (each,
an “Indemnified Party”) from, against and in respect of any Liabilities arising
out of or in connection with the business or affairs of the Company
(collectively, “Indemnified Losses”), except to the extent that it is finally
judicially determined that such Indemnified Losses arose out of or were related
to actions or omissions of the Indemnified Party constituting bad faith, fraud,
or intentional misconduct. The Company shall advance monies to any Indemnified
Party under this Section 10.1 for its reasonable legal and other expenses that
have been or may be incurred in connection with defending any claim with respect
to such Indemnified Losses if such Indemnified Party shall agree to reimburse
promptly the Company for such amounts if it is finally judicially determined
that such Indemnified Party was not entitled to indemnity hereunder.


b.    Promptly after receipt by an Indemnified Party of notice of any pending or
threatened claim against it (an “Action”), such Indemnified Party shall give
notice to the Company of the commencement thereof, provided that the failure so
to notify the Company shall not relieve it of any liability that it may have to
any Indemnified Party hereunder, except to the extent the Company demonstrates
that it is materially prejudiced thereby. In case any Action that is subject to
indemnification under Section 10.1(a) shall be brought against an Indemnified
Party and it shall give notice to the Company of the commencement thereof, the
Company shall be entitled to participate therein and, if it so desires, to
assume the defense thereof with counsel reasonably satisfactory to such
Indemnified Party and, after notice from the Company to the Indemnified Party of
its election to assume the defense thereof, the Company shall not be liable to
such Indemnified Party under this Section 10.1 for any fees of other counsel or
any other expenses, in each case subsequently incurred by such Indemnified Party
in connection with the defense thereof, other than reasonable costs of
investigation. Notwithstanding the Company’s election to assume the defense of
any such Action that is subject to indemnification under Section 10.1(a), the
Indemnified Party has the right to employ separate counsel and to





--------------------------------------------------------------------------------





participate in the defense of such Action, and the Company shall bear the
reasonable fees, costs and expenses of such separate counsel if: (i) the use of
counsel chosen by the Company to represent the Indemnified Party could present
such counsel with a conflict of interest; (ii) the actual or potential
defendants in, or targets of, any such Action include both the Company and the
Indemnified Party, and the Indemnified Party has reasonably concluded on the
advice of counsel that there may be legal defenses available to it which are
different from or additional to those available to the Company (in which case
the Company shall not have the right to assume the defense of such Action on the
Indemnified Party’s behalf); (iii) the Company shall not have employed counsel
satisfactory to the Indemnified Party to represent the Indemnified Party within
a reasonable time after notice of the institution of such Action; or (iv) the
Company shall authorize the Indemnified Party in writing to employ separate
counsel at the Company’s expense. If the Company assumes the defense of such
Action, no compromise or settlement thereof may be effected by the Company
without the Indemnified Party’s written consent unless (x) there is no finding
or admission of any violation of Law or any violation of the rights of any
Person and no effect on any other claims that may be made against the
Indemnified Party and (y) the sole relief provided is monetary damages that are
paid in full by the Company.


c.    If any of the Indemnified Parties is uncertain as to the propriety of its
actions in respect to the Company’s business, such Indemnified Party may consult
with legal counsel of its choice and, to the extent that it relies upon advice
received from such legal counsel in taking action for and on behalf of the
Company, such Indemnified Party shall not be regarded as having acted in bad
faith and shall be entitled to indemnification pursuant to the terms of this
Article X.
    
Section 10.2    Duration. The indemnities contained in this Article X shall
survive the dissolution and winding up of the Company, and as to a Board Member
or an Officer, their resignation or removal.


ARTICLE XI
DISSOLUTION, LIQUIDATION AND TERMINATION


Section 11.1    Dissolution


a.    Dissolution Events. Subject to the terms of this Agreement, the Company
shall be dissolved and shall wind up its affairs, upon the first to occur of the
following events (each a “Dissolution Event”):


(i)    a unanimous election by the Board to dissolve the Company;


(ii)    at any time the Company has no Members; provided that the Company shall
not be dissolved and is not required to be wound up if it is possible to take
the actions permitted under Delaware Law to continue the Company; or


(iii)    the entry of a final, binding and non-appealable decree of judicial
dissolution of the Company.


b.    Non-Dissolution Events. Except as otherwise set forth in this Article XI,
the Company is intended to have a perpetual existence. The death, retirement,
resignation, expulsion, Bankruptcy or dissolution of any Member shall not cause
a dissolution of the Company and the Company shall continue in existence subject
to the terms and conditions of this Agreement.


c.    Notice of Dissolution. Following the occurrence of a Dissolution Event,
the Board shall promptly notify in writing the Members of such occurrence.


Section 11.2     Winding Up. Following the occurrence of a Dissolution Event,
the winding up of the Company (including the liquidation of assets, discharge of
liabilities, and Distribution of any remaining amounts to the Members) shall be
under the direction of the Board (the Board, when acting in this capacity, is
designated as the “Liquidating Trustee”). Upon the dissolution of the Company,
and until the filing of a Certificate of Cancellation as provided under the Act
(a “Certificate of Cancellation”), the Liquidating Trustee shall proceed
diligently to liquidate the Company, to wind up its affairs and to make final
Distributions as provided in this Article XI. In connection therewith, the
Liquidating Trustee may, in the name of, for and on behalf of, the Company,
prosecute and defend suits, whether civil, criminal or administrative, gradually
settle and close the Company’s business, dispose of and convey the Company’s
property, discharge or make reasonable provision for the Company’s liabilities,
and distribute to the Members any remaining assets, all without affecting the
liability of the Members and without imposing liability on the Liquidating
Trustee. Such actions shall be taken at the expense of the Company.







--------------------------------------------------------------------------------





Section 11.3    Distribution. Following a Dissolution Event, the Liquidating
Trustee shall proceed to liquidate the Company’s assets expeditiously (together
with such delays as the Liquidating Trustee deems prudent to maximize the value
of such assets), and shall distribute the proceeds in the following order of
priority:


a.    to creditors, including Members as creditors, to the extent otherwise
permitted by Law, to satisfy the liabilities of the Company (whether by payment
or the making of reasonable provision for payment thereof); and


b.    the balance, if any, to the Members in accordance with their respective
interests in Distributions
as provided in Section 5.1.


Any non‑cash assets distributed to the Members shall first be written up or down
to their Fair Market Value, thus creating Profit or Loss (if any), which shall
be allocated in accordance with Section 4.1.
Section 11.4    No Obligation to Restore Negative Capital Account Balance Upon
Liquidation. Notwithstanding anything to the contrary contained in this
Article XI, and notwithstanding any custom or rule of Law to the contrary, to
the extent that a deficit, if any, in the Capital Account of any Member results
from or is attributable to deductions or losses of the Company (including
non-cash items such as amortization, depreciation, or depletion), or
Distributions of money or other property pursuant to this Agreement to Members,
such deficit shall not be an asset of the Company and such Member shall not be
obligated to contribute such amount to the Company to bring the balance of such
party’s Capital Account to zero.


Section 11.5    Right of Member Upon Liquidation. Except as provided by Law or
as expressly provided in this Agreement: (i) each Member shall look solely to
the assets of the Company for the return of its Capital Contribution and shall
have no right or power to demand or receive property other than cash from the
Company; (ii) no Member shall have priority over any other Member as to the
return of its Capital Contributions, Distributions or allocations; and (iii) if
the property remaining after the satisfaction of creditors of the Company is
insufficient to return the Capital Contributions of Members, no Member shall
have recourse against any Member so long as the assets of the Company have been
distributed in accordance with this Article XI.


Section 11.6    Certificate of Cancellation. Upon completion of the winding up
of the Company, and the Distribution of the Company’s proceeds as provided for
in this Article XI, the Liquidating Trustee shall (a) file a Certificate of
Cancellation, in the form prescribed by the Act, with the office of the
Secretary of State of the State of Delaware, (b) cancel any other filings made
pursuant to this Agreement that are or should be canceled and (c) take any other
such actions as may be necessary to terminate the Company. The Company shall be
deemed to continue in existence for all purposes of this Agreement until it is
terminated pursuant to this Section 11.6.
ARTICLE XII
GENERAL PROVISIONS
Section 12.1    Notice. All notices required or permitted to be given hereunder
shall be in writing and may be delivered by hand, by facsimile, by electronic
transmission in portable document format (PDF) or similar format, by nationally
recognized private courier, or by United States mail. Notices delivered by mail
shall be deemed given three (3) Business Days after being deposited in the
United States mail, postage prepaid, registered or certified mail, return
receipt requested. Notices delivered by hand shall be deemed delivered when
actually delivered. Notices given by nationally recognized private courier shall
be deemed delivered on the date delivery is promised by the courier. Notices
given by facsimile or by electronic transmission shall be deemed given on the
first Business Day following receipt; provided, however, that a notice delivered
by facsimile or electronic transmission shall only be effective if such notice
is also delivered by hand, deposited in the United States mail, postage prepaid,
registered or certified mail, or given by nationally recognized private courier
on or before two Business Days after its delivery by facsimile or electronic
transmission. Such notices shall be sent to the Members at the addresses set
forth on Exhibit B, to the Company or Caladrius at the addresses indicated
below, or to such other address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party.


If to the Company:
PCT, LLC, a Caladrius Company
c/o Caladrius Biosciences, Inc.
420 Lexington Ave, Suite 350
New York, New York 10170
Attn.: General Counsel











--------------------------------------------------------------------------------





with a copy (which shall not constitute notice) to:


Neil A. Torpey, Esq.
Paul Hastings LLP
75 E. 55th Street
New York, NY 10022
Email: neiltorpey@paulhastings.com
If to Caladrius:
Caladrius Biosciences, Inc.
420 Lexington Ave, Suite 350
New York, New York 10170
Attn.: General Counsel
Email: tgirolamo@caladrius.com




with a copy (which shall not constitute notice) to:


If prior to May 1, 2016
Neil A. Torpey, Esq.
Paul Hastings LLP
75 E. 55th Street
New York, NY 10022
Email: neiltorpey@paulhastings.com


If on or following May 1, 2016
Neil A. Torpey, Esq.
Paul Hastings LLP
200 Park Avenue
New York, NY 10166
Email: neiltorpey@paulhastings.com


If to HCA:
Hitachi Chemical Co. America, Ltd.
2150 North First Street Suite #350
San Jose, CA 95131
Attn.: Chief Financial Officer


with a copy to (which shall not constitute notice):
Hitachi Chemical Co., Ltd.
9-2, Marunouchi 1-chome,
Chiyoda-ku, Tokyo 100-6606, Japan
Attn.: Division Manager of Legal Division


Fenwick & West LLP
555 California Street, 12th Floor
San Francisco, CA 94104
Attention: Ralph M. Pais, Esq. and Sam Angus, Esq.
Email: rpais@fenwick.com and sangus@fenwick.com


Nagashima Ohno & Tsunematsu
JP Tower, 2-7-2, Marunouchi,
Chiyoda-ku, Tokyo 100-7036, Japan
Attention: Soichiro Fujiwara, Esq.







--------------------------------------------------------------------------------





Section 12.2    Amendment or Modification
.
a.    This Agreement may be amended from time to time by the Board, without the
consent of any of the Members (i) to cure any ambiguity, (ii) to correct or
supplement any provision that may be defective or inconsistent with any other
provisions hereof, or (iii) to amend or supplement any provisions herein that
shall not adversely affect in any material respect the interest of the Members
not consenting thereto.


b.    Other than as provided in Section 12.2, this Agreement may only be amended
from time to time by the written approval of each Member.


Notwithstanding the preceding paragraph or anything else to the contrary set
forth herein (but subject to Section 9.1), (x) the Board may amend and modify
the provisions of this Agreement, including Exhibit B hereto, to the extent
necessary to reflect the issuance of Additional Interests (including new classes
of Additional Interests) in the Company or the admission or substitution of any
Member, in each case to the extent permitted under this Agreement and
(y) notwithstanding anything to the contrary in this Agreement, this Agreement
may be amended or modified by the Board to the extent necessary to effectuate
the issuance of Additional Interests as permitted by this Agreement.
Section 12.3    Binding Effect. Subject to the restrictions on Transfers set
forth in this Agreement, this Agreement is binding on and inures to the benefit
of the parties and their respective heirs, legal representatives, successors,
assigns and transferees, if any.


Section 12.4    Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable Law in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, and, for purposes of such
jurisdiction, such provision or portion thereof shall be struck from the
remainder of this Agreement, which shall remain in full force and effect. This
Agreement shall be reformed, construed and enforced in such jurisdiction so as
to best give effect to the intent of the parties under this Agreement.


Section 12.5    Governing Law. This Agreement shall be governed and controlled
as to validity, enforcement, interpretation, construction, effect and in all
other respects by the internal Laws of the State of Delaware applicable to
contracts made in that state, without giving effect to any choice of law or
conflict of law provision or rule that would cause the application of the Laws
of any jurisdiction other than the State of Delaware.


Section 12.6    Disputes among Members.
 
a.    Good Faith Discussions. If any dispute arises between or among any of the
Members arising out of, relating to, or in connection with this Agreement or the
Company or its organization, formation, business or management (other than
claims being brought pursuant to Section 10.1), the Members shall attempt, in
fair dealing and in good faith, to settle such dispute through mutual
discussions within a period of 60 days. If the Members are not able to reach an
amicable settlement within such time period, then any Member may, by written
notification to the other Members, require that the dispute be submitted for
resolution pursuant to the provisions of Section 12.6(b).


b.    Arbitration. All disputes that are not settled pursuant to Section
12.6(a), including any question regarding the existence, validity, or
termination or any subsequent amendment of this Agreement, and all claims in
connection with it in respect of which no dispute exists but that require
enforcement, are to be finally resolved in New York City, New York by and in
accordance with the arbitration rules, then in effect, of the International
Chamber of Commerce (the “Rules”) without recourse to the ordinary courts of
Law. The arbitral tribunal is to consist of three arbitrators to be chosen in
accordance with the Rules. The language to be used in the arbitration
proceedings is to be English. Any Party may, at its own expense, provide for
translation of any documents submitted in the arbitration or translation or
interpretation of any testimony taken at any hearing before the arbitral
tribunal. Judgment on any award may be entered in any court having jurisdiction
over a Member or its assets or business.


c.    Tolling. All applicable statutes of limitation are to be tolled while the
procedures specified in this Section 12.6 are pending. The Members shall take
such action, if any, required to effectuate such tolling.







--------------------------------------------------------------------------------





d.    Specific Performance. The parties hereto acknowledge and agree that the
Company Call Option Right, and the Put Option are unique, and that there will be
no adequate remedy at law for a violation of the Company Call Option Right, or
the Put Option and the other covenants and agreements set forth in Sections 3.2
and 8.9. Therefore, it is agreed that, in addition to any other remedies that
may be available to HCA upon any such violation, HCA shall (without the
requirement to post a bond or other security therefor) have the right to enforce
such covenants and agreements by, and shall be entitled to, specific
performance, injunctive relief or by any other means available to such party at
law or in equity and each party hereby waives any and all defenses which could
exist in its favor in connection with such enforcement.


Section 12.7    Waiver of Jury Trial. EACH OF THE PARTIES HERETO WAIVES THE
RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY LAWSUIT, ACTION OR PROCEEDING
SEEKING ENFORCEMENT OF SUCH PARTY’S RIGHTS UNDER THIS AGREEMENT.


Section 12.8    Entire Agreement. This Agreement and the instruments to be
delivered by the parties pursuant to the provisions hereof constitute the entire
agreement between the parties and supersede all prior agreements, discussions
and understanding of the parties with respect to the subject matter hereof,
including, but not limited to, the Confidentiality Agreement, effective as of
July 13, 2015, by and between Caladrius, the Company and HCC, and shall be
binding upon and inure to the benefit of the parties hereto and their respective
legal representatives, successors and permitted assigns. Each exhibit and
schedule to this Agreement shall be considered incorporated into this Agreement.
Any amendments, or alternative or supplementary provisions, to this Agreement,
must be made in writing and duly executed by an authorized representative or
agent of each of the parties hereto.


Section 12.9    Mutual Drafting. The parties acknowledge and agree that each has
negotiated and reviewed the terms of this Agreement, assisted by such legal and
tax counsel as they desired, and has contributed to its revisions. The parties
further agree that the rule of construction that any ambiguities are resolved
against the drafting party shall be subordinated to the principle that the terms
and provisions of this Agreement shall be construed fairly as to all parties and
not in favor of or against any party.
    
Section 12.10    Further Assurance. In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver such
further documents, and perform such further acts, as may be necessary or
appropriate to effectuate and perform the provisions of this Agreement and those
transactions contemplated hereunder, as requested by the Board.
    
Section 12.11    Waiver of Certain Right. To the fullest extent permitted by
Law, each Member irrevocably waives any right it may have to maintain any action
for dissolution of the Company, for an accounting, for appointment of a
liquidator, or for partition of the property of the Company. The failure of any
Member to insist upon strict performance of a covenant hereunder or of any
obligation hereunder, irrespective of the length of time for which such failure
continues, shall not be a waiver of such Member’s right to demand strict
compliance herewith in the future. No consent or waiver, express or implied, to
or of any breach or default in the performance of any obligation hereunder,
shall constitute a consent or waiver to or of any other breach or default in the
performance of the same or any other obligation hereunder.


Section 12.12    Notice to Members of Provisions of This Agreement. By executing
this Agreement, each Member acknowledges that such Member has actual notice of
all of the provisions of (a) this Agreement; and (b) the Certificate. Each
Member hereby agrees that this Agreement constitutes adequate notice of all such
provisions, and each Member hereby waives any requirement that any further
notice thereunder be given.


Section 12.13    Interpretation. The headings contained in this Agreement are
for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement. This Agreement shall not be construed more
strictly in respect of a party that may have been primarily responsible for the
drafting hereof.


Section 12.14    Counterparts. This Agreement may be executed and delivered by
each party hereto in separate counterparts (including electronic portable
document format (PDF) or similar format and facsimile copies), each of which
when so executed and delivered shall be deemed an original and all of which
taken together shall constitute one and the same Agreement.
    
Section 12.15    Power of Attorney. Each Member hereby constitutes and appoints
the Board, with full power of substitution, as his true and lawful agent and
attorney-in-fact, with full power and authority in his or its name, place and
stead, to execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (a) this Agreement, all certificates and other
instruments and all amendments thereof approved in accordance with the terms
hereof which the Board deems appropriate or necessary to form, qualify, or
continue the qualification of, the Company as a limited liability company in the
State of Delaware and in all other jurisdictions in which the Company may
conduct business or own property; (b) all conveyances and other instruments or
documents which the Board deems appropriate or necessary to reflect the
dissolution and liquidation of the Company pursuant





--------------------------------------------------------------------------------





to the terms of this Agreement, including a Certificate of Cancellation; and
(c) all instruments relating to the admission, withdrawal or substitution of any
Member pursuant to this Agreement. The foregoing power of attorney is
irrevocable and coupled with an interest, and shall survive the death,
disability, incapacity, dissolution, bankruptcy, insolvency or termination of
any Member and the Transfer of all or any portion of his, her or its Units and
shall extend to such Member’s heirs, successors, assigns and personal
representatives.


Section 12.16    Services to Members; Services to the Company. Each Member
hereby acknowledges and recognizes that the Company has retained, and may in the
future retain, the services of various professionals, including, general and
special legal counsel and accountants for the purposes of representing and
providing services to the Company in connection with this Agreement and the
operations of the Company. Each Member hereby acknowledges that such persons may
have in the past represented and performed and currently and/or may in the
future represent or perform services for certain of the Members or their
Affiliates. Accordingly, each Member and the Company consents to the performance
by such persons of services for the Company and waives, to the fullest extent
permitted by Law, any right to claim a conflict of interest based on such past,
present or future representation or services other than, in the case of any law
firm, in a litigation in which the Member is adverse to such law firm’s client.


Section 12.17    Efforts. Each of the parties hereto agrees to use its
reasonable efforts, and to cooperate with each other party hereto, to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
necessary, appropriate or desirable to consummate and make effective the
transactions contemplated hereby and do and perform such other acts and things
as may be necessary or reasonably desirable for effecting completely the
consummation of the transactions contemplated hereby.


Section 12.18    Effect on Prior Agreement. Upon the effectiveness of this
Agreement, the Prior Agreement shall be superseded and replaced in its entirety
by this Agreement and shall be of no further force or effect.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
(SIGNATURE PAGES TO FOLLOW)





--------------------------------------------------------------------------------







Exhibit A
Member Signature Page
By the execution of this Member Signature Page, the undersigned hereby
(i) acknowledges receipt of the Operating Agreement of PCT, LLC, a Caladrius
Company (the “LLC Agreement”), (ii) confirms that this execution constitutes the
undersigned’s execution of the LLC Agreement, and agrees to continue as a Member
of the Company and to be bound by the terms and conditions of the LLC Agreement,
and (iii) authorizes this signature page to be attached to a counterpart of the
LLC Agreement. In addition, if the undersigned is acquiring an interest in the
Company directly from the Company, the undersigned agrees to contribute to the
Company the requisite capital, as and per the terms of this Agreement.
FOR CORPORATIONS, LIMITED LIABILITY
COMPANIES, PARTNERSHIPS OR TRUSTS






 
 
Print Name of Entity
Taxpayer ID No. of Entity
 
 
Signature of Person Authorized to Sign for Entity
Street Address
 
 
Printed Name and Position of Person Authorized to Sign
CityStateZip
 
 
Facsimile Number
Email Address


















--------------------------------------------------------------------------------





Exhibit B
Schedule of Members
Member
Number of Units Issued and Outstanding
Capital Contributions
Caladrius
Caladrius Biosciences, Inc.
420 Lexington Ave, Suite 350
New York, New York 10170
Attn.: General Counsel
80.1
N/A
HCA
Hitachi Chemical Co. America, Ltd.
2150 North First Street Suite #350
San Jose, CA 95131
Attn.: Chief Financial Officer
19.9
$19,400,000












--------------------------------------------------------------------------------







Exhibit C
Regulatory Allocations
This Exhibit contains special rules for the allocation of items of Company
income, gain, loss and deduction that override the basic allocations of Profits
and Losses in Section 4.1 of the Agreement to the extent necessary to cause the
overall allocations of items of Company income, gain, loss and deduction to have
substantial economic effect pursuant to Treasury Regulations § 1.704-1(b) and
shall be interpreted in light of that purpose. Subsection (a) below contains
special technical definitions. Subsections (b) through (g) contain the
Regulatory Allocations themselves. Subsections (h) and (i) are special rules
applicable in applying the Regulatory Allocations.
a.    Definitions Applicable to Regulatory Allocations. For purposes of the
Agreement, the following terms shall have the meanings indicated:


(i)    “Adjusted Capital Account Deficit” shall mean, with respect to any
Partner, the deficit balance, if any, in such Partner’s Capital Account as of
the end of the relevant Fiscal Year, after giving effect to the following
adjustments:


(a)
credit to such Capital Account any amounts which such Partner is obligated to
restore pursuant to any provision of this Agreement or is deemed to be obligated
to restore pursuant to the penultimate sentences of Sections 1.704-2(g)(1) and
(i)(5) of the Treasury Regulations; and



(b)
debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Treasury Regulations.



The foregoing definition of “Adjusted Capital Account Deficit” is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Treasury
Regulations and shall be interpreted consistently therewith..
(ii)    “Company Minimum Gain” has the meaning of “partnership minimum gain” set
forth in Treasury Regulations Section 1.704-2(b)(2) and (d)and is generally the
aggregate gain the Company would realize if it disposed of its property subject
to Nonrecourse Liabilities in full satisfaction of each such liability and for
no other consideration, with such other modifications as provided in Treasury
Regulations § 1.704-2(d).


(iii)    “Member Nonrecourse Deductions” shall mean losses, deductions or Code
§ 705(a)(2)(B) expenditures attributable to Member Nonrecourse Debt under the
general principles applicable to “partner nonrecourse deductions” set forth in
Treasury Regulations § 1.704-2(i)(2).


(iv)    “Member Nonrecourse Debt” means “partner nonrecourse debt” as defined in
Treasury Regulations Section 1.704-2(b)(4) and is generally any Company
Nonrecourse Liability with respect to which a partner or related person bears
the economic risk of loss within the meaning of Treasury Regulations § 1.752-2
as a guarantor, lender or otherwise.


(v)    “Member Nonrecourse Debt Minimum Gain” means “partner nonrecourse debt
minimum gain” as defined in Treasury Regulations Section 1.704-2(i)(2) and is
generally .the minimum gain attributable to Member Nonrecourse Debt as
determined pursuant to Treasury Regulations § 1.704-2(i)(3).


(vi)    “Nonrecourse Deductions” shall have the meaning set forth in Treasury
Regulations Section 1.704-2(b)(1) and are generally the losses, deductions, or
Code § 705(a)(2)(B) expenditures attributable to Nonrecourse Liabilities .


(vii)    “Nonrecourse Liability” means any Company liability (or portion
thereof) for which no Member bears the economic risk of loss under Treasury
Regulations § 1.752-2.


b.    Nonrecourse Deductions. All Nonrecourse Deductions for any Fiscal Year or
other period shall be allocated to the Members in proportion to the Members’ Pro
Rata Shares. Notwithstanding anything to the contrary in this Agreement, for
purposes of determining each Member’s proportionate share of the “excess
nonrecourse





--------------------------------------------------------------------------------





liabilities” of the Company within the meaning of Treasury Regulations Section
1.752-3(a)(3), such excess nonrecourse liabilities shall be allocated in
accordance with the Members’ respective Pro Rata Shares.


c.    Member Nonrecourse Deductions. All Member Nonrecourse Deductions for any
Fiscal Year or other period shall be allocated to the Member who bears the
economic risk of loss under Treasury Regulations § 1.752-2 with respect to the
Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable.


d.    Minimum Gain Chargeback. If there is a net decrease in Company Minimum
Gain for a Fiscal Year or other period, except as otherwise permitted by
Treasury Regulations Sections 1.704-2(f)(2), (3), (4) and (5), each Member shall
be allocated items of Company income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Member’s share of such net decrease
in Company Minimum Gain, determined in accordance with Treasury Regulations
§ 1.704-2(g)(2) and the definition of Company Minimum Gain set forth above. This
provision is intended to comply with the minimum gain chargeback requirement in
Treasury Regulations § 1.704-2(f) and shall be interpreted consistently
therewith.


e.    Member Nonrecourse Debt Minimum Gain Chargeback. If there is a net
decrease in Member Nonrecourse Debt Minimum Gain attributable to a Member
Nonrecourse Debt for any Fiscal Year or other period, except as provided in
Treasury Regulations Section 1.704-2(i), each Member who has a share of the
Member Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse
Debt as of the beginning of the Fiscal Year, determined in accordance with
Treasury Regulations § 1.704-2(i)(5), shall be allocated items of Company income
and gain for such year (and, if necessary, subsequent years) in an amount equal
to such Member’s share of the net decrease in Member Nonrecourse Debt Minimum
Gain attributable to such Member Nonrecourse Debt, determined in accordance with
Treasury Regulations §§ 1.704-2(i)(4) and (5) and the definition of Member
Nonrecourse Debt Minimum Gain set forth above. This subsection is intended to
comply with the member nonrecourse debt minimum gain chargeback requirement in
Treasury Regulations § 1.704-2(i)(4) and shall be interpreted consistently
therewith.


f.    Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulations
§§ 1.704-1(b)(2)(ii)(d)(4), (5), or (6), items of Company income and gain
(consisting of a pro rata portion of each item of Company income, including
gross income, and gain) shall be allocated to such Member in an amount and
manner sufficient to eliminate, to the extent required by the Treasury
Regulations, any Adjusted Capital Account Deficit in such Member’s Capital
Account created by such adjustments, allocations or distributions as quickly as
possible. This subsection is intended to constitute a “qualified income offset”
within the meaning of Treasury Regulation § 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.


g.    Gross Income Allocation. In the event any Member has a deficit in its
Adjusted Capital Account at the end of any Fiscal Year, each such Member shall
be allocated items of Company gross income and gain, in the amount of such
Adjusted Capital Account deficit, as quickly as possible.


h.    Ordering. The allocations in this Exhibit to the extent they apply shall
be made before the allocations of Profits and Losses under Section 4.1 and in
the order in which they appear above.


i.    Curative Allocations. The allocations set forth in paragraphs (a), (b) and
(c) of this Exhibit (the “Regulatory Allocations”) are intended to comply with
certain requirements of Treasury Regulations Sections 1.704-1(b) and 1.704-2.
Notwithstanding any other provisions hereof (other than the Regulatory
Allocations), the Regulatory Allocations shall be taken into account in
allocating other Profits, Losses, and items of income, gain, loss and deduction
among the Members so that to the extent possible, the net amount of such
allocations of other Profits, Losses and other items and the Regulatory
Allocations to each Member shall be equal to the net amount that would have been
allocated to each such Member if the Regulatory Allocations had not occurred.


j.    Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any of the Company property, pursuant to Section 734(b) or
Section 743(b) of the Code, is required, pursuant to Section
1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4) of the Treasury Regulations,
to be taken into account in determining Capital Accounts, the amount of such
adjustment to Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such gain or loss shall be specially allocated to the
Members in accordance with their interests in the Company if Section
1.704-(b)(2)(iv)(m)(2) of the Treasury Regulations applies, or to the Member to
whom such distribution was made if Section 1.704-1(b)(2)(iv)(m)(4) of the
Treasury Regulations applies. In the event that an adjustment in connection with
a transfer of an interest as described in this Section 4.3(f) is to be made, the
Board may require that any expense arising as a result of such adjustment will





--------------------------------------------------------------------------------





be borne solely by the transferor and/or the transferee of the affected Interest
and that the transferor and the transferee provide such information as may be
reasonably requested by the Board in connection with such adjustment.







